Exhibit 10.2

 

CUSIP No. 008253AF3

 

TERM CREDIT AGREEMENT

 

Dated as of November 3, 2011

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager

 

DEUTSCHE BANK SECURITIES INC.,

 

THE BANK OF NOVA SCOTIA,

 

RBS CITIZENS, N.A.,

 

and

 

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

 

THE NORTHERN TRUST COMPANY and UNION BANK, N.A.,

as Managing Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional and Interpretive Provisions

18

 

 

 

1.3

Accounting Terms

19

 

 

 

SECTION 2.

AMOUNT AND TERMS OF LOANS

19

 

 

 

2.1

Loans

19

 

 

 

2.2

Procedure for Borrowing Loans

19

 

 

 

2.3

Increase of Facility

20

 

 

 

2.4

Fees

21

 

 

 

2.5

Reduction of Commitments

21

 

 

 

2.6

Repayment of Loans; Evidence of Debt

21

 

 

 

2.7

Obligations of Lenders Several

22

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

22

 

 

 

3.1

Optional Prepayments

22

 

 

 

3.2

[Intentionally Omitted]

23

 

 

 

3.3

Conversion and Continuation Options

23

 

 

 

3.4

Minimum Amounts and Maximum Number of Tranches

23

 

 

 

3.5

Interest Rates and Payment Dates

24

 

 

 

3.6

Computation of Interest and Fees

24

 

 

 

3.7

Inability to Determine Interest Rate

24

 

 

 

3.8

Pro Rata Treatment and Payments

25

 

 

 

3.9

Illegality

26

 

 

 

3.10

Requirements of Law

26

 

 

 

3.11

Taxes

28

 

 

 

3.12

Indemnity

30

 

 

 

3.13

Change of Lending Office

30

 

 

 

3.14

Replacement of Lenders

31

 

 

 

3.15

Defaulting Lenders

31

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

32

 

 

 

4.1

Financial Condition

32

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.2

No Change

33

 

 

 

4.3

Existence; Compliance with Law

33

 

 

 

4.4

Power; Authorization; Enforceable Obligations

33

 

 

 

4.5

No Legal Bar

34

 

 

 

4.6

No Material Litigation

34

 

 

 

4.7

No Default

34

 

 

 

4.8

Ownership of Property; Liens

34

 

 

 

4.9

Taxes

34

 

 

 

4.10

Federal Regulations

35

 

 

 

4.11

ERISA

35

 

 

 

4.12

Investment Company Act; Investment Advisers Act

35

 

 

 

4.13

Subsidiaries and Other Ownership Interests

36

 

 

 

4.14

Use of Proceeds

36

 

 

 

4.15

Accuracy and Completeness of Information

36

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

37

 

 

 

5.1

Conditions to Effectiveness

37

 

 

 

5.2

Conditions to Each Loan

38

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

39

 

 

 

6.1

Financial Statements

39

 

 

 

6.2

Certificates; Other Information

39

 

 

 

6.3

Payment of Obligations

42

 

 

 

6.4

Conduct of Business and Maintenance of Existence

42

 

 

 

6.5

Maintenance of Property; Insurance

42

 

 

 

6.6

Inspection of Property; Books and Records; Discussions

42

 

 

 

6.7

Notices

43

 

 

 

6.8

Subsidiaries

44

 

 

 

SECTION 7.

NEGATIVE COVENANTS

44

 

 

 

7.1

Financial Condition Covenants

44

 

 

 

7.2

Limitation on Priority Debt

44

 

 

 

7.3

Limitation on Liens

44

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.4

Limitation on Fundamental Changes

45

 

 

 

7.5

Limitation on Sale of Assets

45

 

 

 

7.6

Burdensome Agreements

46

 

 

 

7.7

Limitation on Transactions with Affiliates

46

 

 

 

7.8

Limitation on Certain Payments

47

 

 

 

7.9

Limitation on Changes in Fiscal Year

47

 

 

 

SECTION 8.

EVENTS OF DEFAULT

47

 

 

 

8.1

Events of Default

47

 

 

 

8.2

Application of Funds

49

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

49

 

 

 

9.1

Appointment and Authorization

49

 

 

 

9.2

Rights as a Lender

50

 

 

 

9.3

Exculpatory Provisions

50

 

 

 

9.4

Reliance by Administrative Agent

51

 

 

 

9.5

Delegation of Duties

51

 

 

 

9.6

Resignation of Administrative Agent

51

 

 

 

9.7

Non-Reliance on Administrative Agent and Other Lenders

52

 

 

 

9.8

Administrative Agent May File Proofs of Claim

52

 

 

 

9.9

[Intentionally Omitted]

53

 

 

 

9.10

Other Agents; Arranger and Managers

53

 

 

 

SECTION 10.

MISCELLANEOUS

53

 

 

 

10.1

Amendments and Waivers

53

 

 

 

10.2

Notices

54

 

 

 

10.3

No Waiver; Cumulative Remedies

56

 

 

 

10.4

Survival of Representations and Warranties

56

 

 

 

10.5

Expenses; Indemnity; Waiver of Damages

56

 

 

 

10.6

Successors and Assigns; Participations and Assignments

57

 

 

 

10.7

Adjustments; Set-off

61

 

 

 

10.8

Counterparts

62

 

 

 

10.9

Severability

62

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.10

Integration

62

 

 

 

10.11

GOVERNING LAW

62

 

 

 

10.12

Submission To Jurisdiction; Waivers

62

 

 

 

10.13

Acknowledgements

63

 

 

 

10.14

WAIVERS OF JURY TRIAL

64

 

 

 

10.15

Confidentiality

64

 

 

 

10.16

Survival of Representations and Warranties

65

 

 

 

10.17

USA Patriot Act

65

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ANNEX

Annex I

 

—

 

Pricing Grid

 

 

 

 

 

SCHEDULES

Schedule I

 

—

 

Lender Commitments

Schedule 4.1

 

—

 

Financial Condition

Schedule 4.2

 

—

 

Certain Changes

Schedule 4.9

 

—

 

Taxes

Schedule 4.13

 

—

 

Subsidiaries and Other Ownership Interests

Schedule 6.8

 

—

 

Subsidiaries

Schedule 7.7

 

—

 

Transactions with Affiliates

Schedule 10.2

 

—

 

Addresses

 

 

 

 

 

EXHIBITS

Exhibit A

 

—

 

Form of Note

Exhibit B

 

—

 

Form of Borrower Certificate

Exhibit C

 

—

 

Form of Opinion of Borrower’s Counsel

Exhibit D

 

—

 

Form of Assignment and Assumption

Exhibit E

 

—

 

Form of Confidentiality Agreement

Exhibit F

 

—

 

Terms and Conditions of Subordinated Indebtedness

Exhibit G

 

—

 

Form of Compliance Certificate

Exhibit H

 

—

 

Form of Borrowing Notice

Exhibit I

 

—

 

Form of Conversion/Continuation Notice

Exhibit J

 

—

 

Form of Joinder Agreement

 

--------------------------------------------------------------------------------


 

TERM CREDIT AGREEMENT

 

This TERM CREDIT AGREEMENT, dated as of November 3, 2011, is among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement as
lenders (collectively, the “Lenders”), Bank of America, N.A. (“Bank of
America”), as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders provide a term credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.
DEFINITIONS AND INTERPRETATION

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Aggregate Commitments” means the aggregate Commitments of all the Lenders.

 

“Agreement” means this Term Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I based upon the Debt Rating.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities, that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender, (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, to the extent
not duplicative of services performed by external counsel, the reasonable and
documented allocated cost of internal legal services and all reasonable and
documented expenses and disbursements of internal counsel.

 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

2

--------------------------------------------------------------------------------


 

“Borrower Materials” is defined in Section 6.2.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the determination of the Eurodollar Rate, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust I” means AMG Capital Trust I, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust I Indenture” means the Indenture dated as of April 3, 2006
between the Borrower and LaSalle Bank National Association, as Debenture
Trustee.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 11, 2007 between
the Borrower and LaSalle Bank National Association, as Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust I Indenture
and the Capital Trust II Indenture and any indentures issued in exchange for any
of the foregoing or in addition to the foregoing so long as such indentures have
economic terms consistent with and substantially similar to, the terms contained
in the foregoing indentures.

 

“Capital Trusts” means, collectively, Capital Trust I, Capital Trust II and
other similar special purpose vehicles established by the Borrower, of which the
Borrower holds all of the common securities and other securities having the
power to vote generally, which special purpose vehicle issues Capital
Securities.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an

 

3

--------------------------------------------------------------------------------


 

internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial bank or financial institution
thereunder, (e) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
or financial institution meeting the requirements of clause (c), (f) any
short-term (or readily marketable or immediately redeemable) investment in a
structured investment vehicle, structured investment deposit or similar
instrument with a financial strength rating of A by S&P or Moody’s or (g) shares
of money market mutual or similar funds which invest primarily in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

4

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

“Closing Date Commitment”  means, as to any Lender at any time on or prior to
the Closing Date, the obligation of such Lender to make a term loan on the
Closing Date to the Borrower hereunder in an aggregate principal amount equal to
the amount set forth opposite such Lender’s name on Schedule I under the heading
“Closing Date Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased or reduced from time to time in accordance with
the provisions of this Agreement.

 

“Closing Date Loans” means the Loans made by the Lenders on Closing Date
pursuant to Section 2.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” shall mean, with respect to each Lender, collectively its
(a) Closing Date Commitment and (b) Incremental Term Commitment, if any.

 

“Commitment Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Closing Date Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans
(after giving effect to any Incremental Loans made or to be made with respect to
any Incremental Commitment of such Lender) at such time.  The initial Commitment
Percentage of each Lender in respect of the Facility is set forth next to the
name of such Lender on Schedule I or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar

 

5

--------------------------------------------------------------------------------


 

corporate rating acceptable to the Administrative Agent); provided that (a) 
(i) if the Borrower does not have any such rating issued by a Rating Agency, the
Debt Rating applicable to Pricing Level 5 in the pricing grid attached as Annex
1 shall apply, (ii) if the Borrower shall have a rating for such debt issued by
only one Rating Agency, then the Debt Rating shall be the rating issued by such
Rating Agency, (iii) if the Borrower shall have ratings for such debt issued by
only two of the three Rating Agencies, then the Debt Rating shall be determined
by reference to each such rating in the manner set forth in clause (b) below and
(iv) if the Borrower shall have ratings for such debt issued by each such Rating
Agency, then the Debt Rating shall be determined by reference to the highest two
ratings issued by such Rating Agencies in the manner set forth in clause
(b) below, and (b) in the event that clauses (a)(iii) and (a)(iv) above apply,
the Debt Rating shall be the ratings issued by the applicable Rating Agencies;
provided that (i) if the respective ratings issued by the applicable Rating
Agencies differ by one Pricing Level in the pricing grid attached as Annex 1,
then the Debt Rating applicable to the Pricing Level for the lower of such two
ratings shall apply (with the Debt Rating for Pricing Level 1 being the highest
and the Debt Rating for Pricing Level 5 being the lowest) and (ii) if there is a
split in the respective ratings issued by the applicable Rating Agencies of more
than one Pricing Level, then the Debt Rating applicable to the Pricing Level
that is one Level higher than the Pricing Level of the lower rating shall
apply.  For the avoidance of doubt, the inclusion of multiple Debt Ratings
within Pricing Level 4 is intended as an exception to clause (i) of the proviso
in the preceding sentence, such that a split in Debt Ratings among those that
are specified in Pricing Level 4 shall still entitle the Borrower to the pricing
indicated in Pricing Level 4.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means (a) an interest rate equal to (i) the ABR plus (ii) the
Applicable Margin, if any, applicable to ABR Loans plus (iii) 2% per annum; and
(b) with respect to a Eurodollar Loan, the Default Rate shall be an interest
rate equal to (i) the Eurodollar Rate applicable to such Loan plus (ii) the
Applicable Margin applicable to Eurodollar Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 3.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Borrower, or the Administrative Agent or any Lender in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder, unless such
obligations are the subject of a good faith dispute, or under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
hereunder (provided that

 

6

--------------------------------------------------------------------------------


 

such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm contracts or
agreements made with such Lender.

 

“Dollars” and “$” mean lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any Person for any period, the sum (without duplication) of
the amount for such Person for such period of (a) its net income before taxes
(net of the portion thereof attributable to non-controlling interests, including
any non-controlling interests in any partnership) and (b) to the extent deducted
in determining its net income, (i) its interest expense (including capitalized
interest expense), (ii) its depreciation expense, (iii) its amortization
expense, (iv) its non-cash asset impairment expense, (v) its Non-Cash Based
Compensation Costs, and (vi) other non-cash gains or losses (provided that if
any such non-cash losses referred to in this clause (vi) of this clause
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)           with respect to a Eurodollar Loan, for any Interest Period, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with

 

8

--------------------------------------------------------------------------------


 

a term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

 

1.00 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.1.

 

“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and
(ii) up to an aggregate amount of $50,000,000 of Indebtedness owed by the
Borrower or any Subsidiary to any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Excluded Taxes” is defined in Section 3.11(a).

 

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate Closing Date Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans (including Incremental Loans) of all
Lenders outstanding at such time.  As of the Closing Date, the Facility is
$250,000,000.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain fee letter, dated as of October 5, 2011, by and
among Bank of America, the Arranger and the Borrower with respect to the
provisions relating to this Agreement (but not with respect to the provisions
relating to the Revolving Credit Agreement).

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Financial Statements” is defined in Section 4.1.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Subsidiary” means any Subsidiary (i) that is not organized under the
laws of the United States, any state thereof or the District of Columbia,
(ii) substantially all the assets of which are comprised (directly or
indirectly) of equity interests in Foreign Subsidiaries (within the meaning of
clause (i) above) if at least one or more such Foreign Subsidiaries is a
controlled foreign corporation within the meaning of Section 957 of the Code,
and (iii) any Subsidiary that is owned, directly or indirectly, by a Subsidiary
that is a controlled foreign corporation within the meaning of Section 957.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means, without duplication, distributions due and payable to
the Borrower or its direct or indirect Subsidiaries (in the case of Subsidiaries
with third-party shareholders, giving effect to the allocable share of the
Borrower and its Wholly-Owned Subsidiaries) by and from an Investment Firm under
the Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s or such Subsidiary’s allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any

 

10

--------------------------------------------------------------------------------


 

obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Effective Date” is defined in Section 2.3(c).

 

“Increasing Lender” is defined in Section 2.3(b).

 

“Incremental Commitment” shall mean any Increasing Lender’s commitment to make
any Incremental Loans pursuant to Section 2.3.

 

“Incremental Loans” shall mean, with respect to each Increasing Lender, any
incremental loan made by such Increasing Lender pursuant to Section 2.3 in
accordance with its Incremental Commitment.

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not (except as provided in clause (e) below)
included as Indebtedness or liabilities in accordance with GAAP: (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument, (c) all obligations of such Person
under Financing Leases, (d) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, bank guarantees, surety bonds or similar facilities issued or
created for the account of such Person, (e) all obligations of such Person under
noncompetition agreements reflected as liabilities on a balance sheet of such
Person in accordance with GAAP,

 

11

--------------------------------------------------------------------------------


 

(f) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof, (g) all net obligations of such Person under interest rate,
commodity, foreign currency and financial markets swaps, options, futures and
other hedging obligations (valued, at such date, in accordance with the
Borrower’s customary practices, as approved by its independent certified public
accountants), (h) all Guarantee Obligations of such Person in respect of any
Indebtedness (as defined above) of any other Person, and (i) all Indebtedness
(as defined above) of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.  For purposes of the foregoing
definition (including for purposes of Section 7.1, Section 7.2 and
Section 7.3(i)), (A) with regard to a Subsidiary, the term “Indebtedness” shall
include only a percentage of Indebtedness incurred by it equal to the percentage
of the Borrower’s direct and indirect ownership interest in such Subsidiary and
(B) with regard to the Borrower or any Subsidiary, the term “Indebtedness” shall
include, after any reduction in accordance with the foregoing clause (A), only a
percentage of Indebtedness incurred by it and owed to a Subsidiary that is not a
Wholly-Owned Subsidiary equal to the percentage of the minority interest not
owned, directly or indirectly, by the Borrower.  For the avoidance of doubt, the
term “Indebtedness” shall not include (i) Synthetic Lease Obligations, (ii) any
Guarantee Obligations in respect of Synthetic Lease Obligations, or (iii) any
liabilities secured by any Lien in connection with Synthetic Lease Obligations.

 

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made with five (5) Business Days of when
due.

 

“Indemnitee” is defined in Section 10.5(b).

 

“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December, (b) as to any Eurodollar Loan, (i) the
last day of each Interest Period therefor, (ii) if any Interest Period is longer
than three months, each three-month anniversary of the first day of such
Interest Period and (iii) the date of any prepayment thereof.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)            initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one or
two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower and consented to by all Lenders and the
Administrative Agent), as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

 

(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one or
two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower that is twelve months or less and consented to by
all Lenders and the Administrative Agent), as selected by the Borrower

 

12

--------------------------------------------------------------------------------


 

by irrevocable notice to the Administrative Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(2)           the Borrower may not select any Interest Period that would extend
beyond the scheduled Termination Date; and

 

(3)           unless otherwise agreed by the Borrower, all Lenders and the
Administrative Agent, any Interest Period (other than a one or two week Interest
Period) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires a direct or indirect interest in such other
Person) and in which the Borrower, directly or indirectly, has purchased or
otherwise acquired, or has entered into an agreement to purchase or otherwise
acquire, Capital Stock or other interests entitling the Borrower, directly or
indirectly, to a share of five percent (5.00%) or more of the revenues, earnings
or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(b).

 

“Junior Subordinated Debentures” means (a) the 5.10% Junior Subordinated
Convertible Debentures due April 15, 2036 issued by the Borrower to the Capital
Trust I and (b) the 5.15% Junior Subordinated Convertible Debentures due
October 15, 2037 issued by the Borrower to the Capital Trust II in each case in
exchange for the proceeds of the issuance of the Capital Securities and certain
related common trust securities and (c) any debentures issued in exchange for
any of the foregoing or in addition to the foregoing so long as such debentures
have economic terms consistent with and substantially similar to, the terms
contained in the foregoing debentures.

 

13

--------------------------------------------------------------------------------


 

“Lenders” is defined in the preamble.

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) consolidated cash and
Cash Equivalents of the Borrower, in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Amortization Amount” means, at any time, an amount equal to the product of
(a) the sum of (x) the Closing Date Loans plus (y) the aggregate amount of all
Incremental Loans made pursuant to Section 2.3 prior to such time, times
(b) 6.25%.

 

“Loan Documents” means this Agreement, any Notes and the Fee Letter.

 

“Loans” means an advance made by any Lender under this Facility (including the
Closing Date Loans and any Incremental Loans made pursuant to Section 2.3).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its obligations under any Loan Document to which it is a party or (c) the
validity or enforceability against the Borrower of any Loan Document to which it
is a party or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

 

“Non-Excluded Taxes” is defined in Section 3.11(a).

 

“Note” is defined in Section 2.6(e).

 

14

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, or any other document made, delivered or
given in connection therewith, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Revenue Sharing Agreement, Operating Cash
Flow shall mean all revenues other than Free Cash Flow (as defined in this
Agreement) for the applicable Investment Firm.

 

“Participant Register” is defined in Section 10.6(d).

 

“Participants” is defined in Section 10.6(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” is defined in Section 6.2.

 

“Public Lender” is defined in Section 6.2.

 

“Rating Agencies” means S&P, Moody’s and Fitch.

 

15

--------------------------------------------------------------------------------


 

“Register” is defined in Section 10.6(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the secretary, any executive vice president, any
senior vice president or any vice president of the Borrower or, with respect to
financial matters, the chief executive officer, the president, the senior
financial officer, any senior vice president or treasurer of the Borrower, in
each case acting singly.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue, profits or assets of an
Investment Firm.

 

“Revolving Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement, dated as of November 3, 2011, among the Borrower, the lenders
from time to time party thereto, Bank of America, as administrative agent and
swingline lender, and the other agents and arrangers from time to time party
thereto, as the same may be amended, restated and otherwise modified from time
to time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder,

 

16

--------------------------------------------------------------------------------


 

employee or member (or any entity owned or controlled by one or more of such
Persons) of any such  Investment Firm or Subsidiary upon the consummation of
such transfer; provided that (a) any such transfer is entered into in the
ordinary course of business pursuant to the buy/sell arrangements of affiliate
equity interests entered into in the ordinary course of business, consistent
with past practices of the Borrower and (b) with respect to any transfer of
Capital Stock of a Subsidiary, (i) if prior to such event the Borrower owned in
excess of a 50% of the Capital Stock of such Subsidiary, then after such event
the Borrower shall continue to own in excess of a 50% ownership interest in such
Subsidiary, or (ii) if prior to such event the Borrower (whether directly or
through a wholly-owned Subsidiary) was the managing member or general partner
(or a Person with similar rights and obligations) of such Subsidiary, the
Borrower (whether directly or through a wholly-owned Subsidiary) shall continue
to be the managing member or general partner (or a Person with similar rights
and obligations) of such Subsidiary.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or in connection with an increase of the
Borrower’s direct or indirect ownership interest in an Investment Firm, in each
case as permitted hereunder, (i) for which the Borrower is directly, primarily
or contingently liable, (ii) the payment of the principal of and interest on
which and other obligations of the Borrower in respect of which are subordinated
to the prior payment in full of the principal of and interest (including post
petition interest whether or not allowed as a claim in any proceeding) on the
Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent and the Lenders hereunder, and (iii) which has (or is
subject to) terms and conditions that are generally consistent with the terms
and conditions of subordination set forth in Exhibit F (with any variation to
such terms and conditions that is adverse to the Lenders being subject to
approval by the Administrative Agent) or otherwise satisfactory in form and
substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” is defined in Section 3.11(a).

 

17

--------------------------------------------------------------------------------


 

“Termination Date” means November 3, 2016.

 

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans, purchase money
obligations, amounts payable under noncompetition agreements and the pro-rata
share (based on revenue and/or profit sharing percentage) of the funded
Indebtedness of any entity in which the Borrower or any Subsidiary has a
minority interest if the income from such entity is included in “Income from
equity method investments” in the Borrower’s consolidated financial statements);
provided that Total Indebtedness shall not include (i) Subordinated Payment
Obligations, (ii) net obligations under interest rate, commodity, foreign
currency or financial market swaps, options, futures and other hedging
obligations and (iii) 80% of the Junior Subordinated Debentures.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary all of the
Capital Stock of which is owned, directly or indirectly, by the Borrower.

 

“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 95% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.

 

1.2           Other Definitional and Interpretive Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)           When used with reference to a period of time, the word “from”
means “from and including” and the word “to” means “to but excluding”.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and
rules consolidating, amending, replacing, supplementing or interpreting such
statute or regulation; and (iii) references to “fiscal year” and “fiscal
quarter” mean the relevant fiscal period of the Borrower.

 

18

--------------------------------------------------------------------------------


 

(e)           Section, subsection, clause, Annex, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(f)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

1.3           Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at December 31, 2010 and the
related audited consolidated statements of income and of cash flows for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, except as
otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or other requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or other requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

SECTION 2.
AMOUNT AND TERMS OF LOANS

 

2.1           Loans.

 

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make a single loan to the Borrower on the Closing Date in an amount
not to exceed such Lender’s Closing Date Commitment.  The borrowing on the
Closing Date shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Closing Date Commitments.  Amounts borrowed
under this Section 2.01(a) and repaid and prepaid may not be reborrowed.

 

(b)           The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

2.2           Procedure for Borrowing Loans.  Subject to the terms and
conditions set forth herein, the Borrower may borrow Loans on the Closing Date
and each applicable Increase Effective Date upon irrevocable written notice to
the Administrative Agent, in substantially the form of Exhibit H (or any other
form reasonably acceptable to the Administrative Agent), which

 

19

--------------------------------------------------------------------------------


 

may be given by telephone (promptly confirmed in writing), facsimile or
electronic mail of each borrowing.  Each such notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (a) three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Loans are to be initially Eurodollar Loans or (b) on the requested Borrowing
Date, if all of the requested Loans are to be initially ABR Loans, in each case
specifying (i) the amount to be borrowed, (ii) the requested Borrowing Date,
(iii) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof and (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods for such Eurodollar Loans. 
Each borrowing of ABR Loans shall be in an amount equal to $1,000,000 or a
higher integral multiple of $100,000, and each borrowing of Eurodollar Loans
shall be in an amount equal to $5,000,000 or a higher integral multiple of
$1,000,000.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each applicable Lender thereof.  In
the case of Closing Date Loans, each Lender will make the amount of its
Commitment Percentage of the borrowing to be made on the Closing Date available
to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m., New York City time, in funds
immediately available to the Administrative Agent.  In the case of any
Incremental Loans to be made after the Closing Date, each applicable Increasing
Lender will make the amount of its applicable Incremental Commitment of the
Incremental Loans to be made on the relevant Increase Effective Date available
to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m., New York City time, in funds
immediately available to the Administrative Agent.  Each such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.  The failure of any Lender to
make a Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation to make available its share of such borrowing.

 

2.3           Increase of Facility.  (a)  From and after the Closing Date, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Facility;
provided that (x) the aggregate amount of all such increases in the Facility
pursuant to this Section 2.3(a) shall not exceed $250,000,000, and (y) the
Facility after giving effect to any such increase shall not exceed $500,000,000.

 

(b)           Each increase in the Facility pursuant to Section 2.3(a) may be
provided by the Lenders or Eligible Assignees designated by the Borrower that
are willing to provide such increase (together with any existing Lender
participating in any such increase, each, an “Increasing Lender”) and to become
Lenders pursuant to a joinder agreement substantially in form of Exhibit J (a
“Joinder Agreement”), pursuant to which such Increasing Lender shall become a
party to this Agreement; provided that any such increases shall be in a minimum
amount of $5,000,000 or a higher integral multiple of $1,000,000.  Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to participate in any such increase in the Facility.

 

(c)           If the Facility is increased in accordance with this Section 2.3,
the Administrative Agent and the Borrower shall determine (i) the effective date
(the “Increase Effective Date”), and (ii) the final allocation of such increase
and Schedule I attached hereto shall be automatically

 

20

--------------------------------------------------------------------------------


 

updated to reflect the same.  The Administrative Agent shall promptly notify the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(d)           As a condition precedent to such increase, (i) no Default or Event
of Default shall exist, (ii) the Borrower shall (1) deliver to the
Administrative Agent (A) a Joinder Agreement executed by the Borrower and the
applicable Lender(s), and (B) a certificate dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (y) certifying that, before and after giving
effect to such increase no Default exists and (iii) pursuant to the terms of the
Fee Letter, pay any fees to the applicable Persons.  On the applicable Increase
Effective Date, the Facility shall be increased (and the Commitment Percentages
adjusted) accordingly and each Increasing Lender shall make Incremental Loans to
the Borrower in an amount equal to the Incremental Commitment offered by (or, if
applicable, allocated to) such Increasing Lender.

 

(e)           Any increase in the Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Loans (it being
understood that customary arrangement or commitment fees payable to the Arranger
or one or more Increasing Lenders, as the case may be, may be different from
those paid with respect to the Commitment of the Lenders on or prior to the
Closing Date or with respect to any other Increasing Lender in connection with
any other increase in the Facility pursuant to this Section 2.3).  This
Section 2.3 shall supersede any provisions in Section 3.8 or 10.1 to the
contrary.

 

2.4           Fees.

 

(a)           The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(b)           The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.5           Reduction of Commitments.

 

(a)           The aggregate Closing Date Commitments shall be automatically and
permanently reduced to zero on the Closing Date, such that no additional Loans
in respect thereof will be made after such date.

 

(b)           The aggregate Incremental Commitments shall be automatically and
permanently reduced to zero on the Increase Effective Date applicable thereto
upon the making of such Incremental Loans, such that no additional Loans in
respect thereof will be made after such date.

 

2.6           Repayment of Loans; Evidence of Debt.

 

(a)           On the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the third
anniversary of the Closing Date, the

 

21

--------------------------------------------------------------------------------


 

Borrower shall repay the principal amount of the Loans in an amount equal to the
Loan Amortization Amount (i.e., the product of (i) the sum of (x) the Closing
Date Loans plus (y) the aggregate amount of all Incremental Loans then made
pursuant to Section 2.3, times (ii) 6.25%); provided, however, that the final
principal repayment installment of the Loans shall be repaid on the Termination
Date (or such earlier date on which the Loans become due and payable pursuant to
Section 8.1) and in any event shall be in an amount equal to the aggregate
principal amount of all Loans outstanding on such date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount and Type of each Loan made hereunder and each Interest
Period for each Eurodollar Loan, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

 

(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will sign and deliver to such Lender a
promissory note of the Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”).

 

2.7           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.5(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.5(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 10.5(c).

 

SECTION 3.
GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1           Optional Prepayments.

 

(a)           The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
to the Administrative Agent, at least three Business Days’ prior to the date of
prepayment if all or any part of the Loans to be

 

22

--------------------------------------------------------------------------------


 

prepaid are Eurodollar Loans, and at least one Business Day prior to the date of
prepayment if all of the Loans to be prepaid are ABR Loans, specifying the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans, ABR
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of any such notice, the Administrative Agent
shall promptly notify each Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with any amounts payable pursuant to Section 3.12.  Partial
prepayments of ABR Loans shall be in an aggregate principal amount of $1,000,000
or a higher integral multiple of $100,000, and partial prepayments of Eurodollar
Loans shall be in an aggregate principal amount of $5,000,000 or a higher
integral multiple of $1,000,000.

 

3.2           [Intentionally Omitted].

 

3.3           Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable written
notice, substantially in the form of Exhibit I, of such election; provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent at
least three Business Days’ prior irrevocable written notice, substantially in
the form of Exhibit I, of such election.  Any such notice of conversion to
Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein; provided
that no Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined that such a conversion is not appropriate.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
written notice, substantially in the form of Exhibit I, to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loan; provided that no Eurodollar Loan may be continued as
such when any Event of Default has occurred and is continuing and the 
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation is not appropriate; and provided, further,
that (i) if the Borrower fails to give such notice or if such continuation is
not permitted, then such Eurodollar Loan shall be automatically converted to an
ABR Loan on the last day of such then expiring Interest Period and (ii) if the
Borrower gives a notice of continuation but fails to specify the applicable
Interest Period, then the Borrower shall be deemed to have requested a one-month
Interest Period.

 

3.4           Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a higher integral multiple of $1,000,000.  In no event shall there be more than
10 Tranches of Eurodollar Loans outstanding at any time.

 

23

--------------------------------------------------------------------------------


 

3.5           Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Margin.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)           If any amount payable by the Borrower under any Loan Document is
not paid when due (after any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.  Furthermore,
upon the request of the Required Lenders, at any time an Event of Default
exists, the Borrower shall pay interest on the Loans at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

(d)           Interest shall be payable in arrears on each Interest Payment Date
and on the Termination Date (or such earlier date on which the Loans become due
and payable pursuant to Section 8.1); provided that interest accruing pursuant
to Section 3.5(c) shall be payable from time to time on demand.

 

3.6           Computation of Interest and Fees.  (a)  Interest based on the ABR
(including the ABR determined by reference to the Eurodollar Rate) shall be
calculated on the basis of a year of 365 (or, if applicable, 366) days and for
the actual number of days elapsed.  All other interest and all fees shall be
calculated on the basis of a year of 360 days and for the actual number of days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Loan resulting from a change in the ABR or the
Eurodollar Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in the ABR or the Eurodollar
Reserve Percentage.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 3.5(a).

 

3.7           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

24

--------------------------------------------------------------------------------


 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by the Required Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof,
to the Borrower and the Lenders as soon as practicable thereafter.  If such
notice is given, (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans, (iii) any outstanding Eurodollar Loans
that were to be continued on the first day of such Interest Period shall be
converted to ABR Loans and (iv) in the event of a determination described in
this Section with respect to the Eurodollar Rate component of the ABR, the
utilization of the Eurodollar Rate component in determining the ABR shall be
suspended.  Until such notice has been withdrawn by the Administrative Agent
(x) no further Eurodollar Loans shall be made or continued as such, nor shall
the Borrower have the right to convert ABR Loans to Eurodollar Loans, and (y) to
the extent applicable, the ABR shall be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR.

 

3.8           Pro Rata Treatment and Payments.

 

(a)  Except as provided in Sections 2.3(e) and 3.8(c), (i) the borrowing of
Closing Date Loans by the Borrower from the Lenders hereunder shall be made pro
rata according to the respective Commitment Percentages of the Lenders and
(ii) the borrowing of Incremental Loans by the Borrower from the applicable
Increasing Lenders shall be made pro rata according to the respective
Incremental Commitments of such Increasing Lenders.  Subject to Sections
2.3(e) and 3.8(c), each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders.  All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set off or counterclaim and shall be made prior to 12:00 noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders at the Administrative Agent’s Office, in Dollars and in
immediately available funds (and funds received after that time shall be deemed
to have been received on the next succeeding Business Day).  The Administrative
Agent shall distribute such payments to the Lenders promptly upon receipt (and
if such payment is received prior to 12:00 noon, on the same day) in like funds
as received.  If any payment hereunder becomes due and payable on a day other
than a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension and
such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its portion of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the

 

25

--------------------------------------------------------------------------------


 

Borrower a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, for the period from such Borrowing Date until such Lender
makes such amount available to the Administrative Agent in immediately available
funds, at a rate equal to the greater of (i) the daily average Federal Funds
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amount owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s portion of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans hereunder,
on demand, from the Borrower.

 

(c)           The provisions of Section 3.8(a) shall not be construed to apply
to any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
and reallocation of funds arising from the existence of a Defaulting Lender as
set forth in Section 3.15).

 

3.9           Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Loans whose interest is determined by reference to the Eurodollar Rate as
contemplated by this Agreement, (a) (i) the commitment of such Lender hereunder
to make Eurodollar Loans, continue Eurodollar Loans as such and convert ABR
Loans to Eurodollar Loans shall forthwith be cancelled and (ii) the interest
rate on ABR Loans which is determined by reference to the Eurodollar Rate
component of the ABR, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.  If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.12.

 

3.10         Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.11 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other

 

26

--------------------------------------------------------------------------------


 

acquisition of funds by, any office of such Lender which is not otherwise
included in the determination of the Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within 10 days after
receipt of a certificate in accordance with Section 3.10(c)) pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender in
good faith to be material, then the Borrower shall promptly (and in any event
within 10 days after receipt of a certificate in accordance with
Section 3.10(c)), pay to such Lender such additional amount or amounts as will
fairly compensate such Lender for such reduction in the return on capital.

 

(c)           If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 3.10, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled; provided that no additional amount shall be payable under this
Section 3.10 for a period longer than nine months prior to such notice to the
Borrower.  A certificate as to any additional amounts payable pursuant to this
Section 3.10 submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
agreements in this Section shall survive for a period of one year after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.  In determining whether to make a claim, and calculating the
amount of compensation, under this Section 3.10, each Lender shall apply
standards that are not inconsistent with those generally applied by such Lender
in similar circumstances.

 

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, and
(ii) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or Canadian regulatory
authorities, in each case pursuant to Basel III, shall, for all purposes of this
Agreement, be deemed to be adopted subsequent to the Closing Date.

 

27

--------------------------------------------------------------------------------


 

3.11         Taxes.  (a)  Unless otherwise required by any Law, all payments
made by the Borrower under this Agreement and any Notes shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (“Taxes”), but excluding any
“Excluded Taxes” which, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under this Agreement and any Notes, shall mean (i) any Taxes
imposed or measured by net income (however denominated) or overall gross income
(including branch profits) and franchise (and similar) Taxes imposed in lieu of
net income taxes imposed on the Administrative Agent or any Lender as a result
of such person being organized or resident in, maintaining a Lending Office in,
doing business in or into or having another present or former connection between
the Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having signed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
Note, in each case pursuant to the term thereof), (ii) any United States federal
withholding Tax that is imposed pursuant to any Law in effect at the time the
Administrative Agent or any Lender becomes a party to this Agreement, changes
its applicable Lending Office or changes its place of organization, except to
the extent such Lender’s assignor (if any) was entitled, immediately prior to
the assignment, or such Lender was entitled, immediately prior to the change in
Lending Office or change of place of organization, to payments in respect of
United States federal withholding tax under Section 3.11(a), (iii) any Taxes
attributable to a recipient’s failure or comply with Section 3.11(b), (iv) any
United States federal withholding Taxes imposed under Sections 1471 through 1474
of the Code, or any amended version or successor provision that is substantively
comparable thereto, and, in each case, any regulations promulgated thereunder
and any interpretation or other guidance issued in connection therewith, (v) any
U.S. federal backup withholding taxes imposed under Section 3406 of the Code,
and (vi) any interest, additions to Tax or penalties in respect of the
foregoing. If any Taxes other than Excluded Taxes (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under any Note, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement.  In addition, if any
Non-Excluded Taxes are directly imposed on or asserted against the
Administrative Agent or any Lender with respect to any payment received by the
Administrative Agent or such Lender hereunder, the Administrative Agent or such
Lender may pay such Non-Excluded Taxes and the Borrower will promptly pay such
additional amount (including any penalty, interest or expense) as is necessary
in order that the net amount received by the Administrative Agent or such Lender
after the payment of such Non-Excluded Taxes (including any taxes on such
additional amounts) shall equal the amount such Person would have received had
such Non-Excluded Taxes not been imposed or asserted.  Whenever any Non-Excluded
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof.  If the
Borrower fails to pay any Non-

 

28

--------------------------------------------------------------------------------


 

Excluded Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  If any
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that additional amounts shall only be payable under this subsection if
Borrower receives written notice from a Lender or the Administrative Agent
within nine (9) months of such Lender first having knowledge of such additional
amounts; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such nine-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section shall survive termination of this Agreement.  The
Borrower shall, and does hereby agree to, make payment in respect such amounts
within 10 days after demand therefor.  The agreements in this subsection shall
survive for a period of one year the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(b)           Each Lender shall promptly deliver to the Borrower and to the
Administrative Agent, whenever such person becomes a party to any Loan Document,
after the occurrence of an event requiring a change in the most recent
documentation previously delivered to the Borrower or the Administrative Agent,
or as otherwise reasonably requested by the Borrower or the Administrative
Agent, such properly completed and duly executed documentation prescribed by
applicable Laws and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, (A) to determine
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) to determine, if applicable, the required rate of
withholding or deduction, and (C) to establish such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of any
payments to be made to such Lender pursuant to any Loan Document or otherwise to
establish such Lender’s status for withholding tax purposes in an applicable
jurisdiction (including, if applicable, any documentation necessary to prevent
withholding under Sections 1471-1474 of the Code). Without limiting the
generality of the foregoing, (i) each Lender that is not  a “United States
person” within the meaning of Section 7701(a)(30) of the Code thereof shall:
(A) deliver to the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8ECI or Form W-8BEN, or
successor applicable form, as the case may be; (B) deliver to the Borrower and
the Administrative Agent two further copies of any such form or certification on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and (C) obtain such
extensions of time for filing and complete such forms or certifications as may
reasonably be requested by the Borrower or the Administrative Agent; and
(ii) each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
the Borrower two duly completed copies of United States Internal Revenue Service
Form W-9, certifying that such Lender is entitled to an exemption from United
States backup withholding tax, or any successor form; unless in any such case an
event (including any change in treaty, law or regulation) has occurred prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the

 

29

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent.  Each Person that shall become a Lender
or a Participant pursuant to Section 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

 

(c)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but not more than the indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Non-Excluded Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to the relevant portion of such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent or such Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

3.12         Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto.  Such indemnity
shall be limited to an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the amount so prepaid, or not so prepaid,
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

3.13         Change of Lending Office.  Each Lender agrees that if it makes any
demand for payment under Section 3.10 or 3.11(a), or if any adoption or change
of the type described in Section 3.9 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a

 

30

--------------------------------------------------------------------------------


 

different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under Section 3.10 or
3.11(a), or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 

3.14         Replacement of Lenders.  (a)  If any Lender (i) makes any demand
for payment under Sections 3.10 or 3.11(a), (ii) becomes subject to an event
described in Section 3.9, (iii) does not consent to a proposed amendment or
supplement to, or waiver of or other modification of, this Agreement that
(A) requires the approval of all Lenders (or all affected Lenders) and (B) has
been approved by the Required Lenders, or (iv) is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11(a), such assignment will result in a reduction in
such compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless all other Lenders that did not consent to the relevant
amendment, supplement, waiver or modification are concurrently required to
assign all of their interests, rights and obligations hereunder; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)           A Lender shall not be required to make any assignment and
delegation pursuant to this Section 3.14 if, prior thereto (as a result of a
waiver by such Lender or otherwise), the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

3.15         Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

31

--------------------------------------------------------------------------------


 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.1.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.7(b)),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 3.15(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1           Financial Condition.  The Borrower has heretofore furnished to
each Lender copies of (i) the audited consolidated balance sheet of the Borrower
and its consolidated

 

32

--------------------------------------------------------------------------------


 

Subsidiaries as at December 31, 2010 and the related audited consolidated
statements of income and of cash flows for the fiscal year ended on such date,
audited by PricewaterhouseCoopers LLP and (ii) the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at June 30,
2011 and the related unaudited consolidated statements of income and of cash
flows for the six-month period ended on such date (the “Financial Statements”). 
The Financial Statements present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at December 31, 2010 and June 30, 2011 and present fairly, in
all material respects, the consolidated results of their operations and their
consolidated cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments and the absence of
footnote disclosure).  The Financial Statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the period involved. Except as set forth on Schedule
4.1, neither the Borrower nor any consolidated Subsidiary had, at December 31,
2010 or at the date hereof, any material liability, contingent or otherwise,
which is not reflected in the foregoing statements or in the notes thereto. 
Except as set forth on Schedule 4.1, during the period from June 30, 2011
through the date hereof there has been no sale, transfer or other disposition by
the Borrower or any of its consolidated Subsidiaries of any material part of its
business or property and no purchase or other acquisition of any business or
property (including any capital stock of any other Person) material in relation
to the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as of June 30, 2011.

 

4.2           No Change.  Since December 31, 2010, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development which has had or could have a Material Adverse Effect.

 

4.3           Existence; Compliance with Law.  The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its material properties, to lease the material
properties it operates as lessee and to conduct the businesses in which it is
currently engaged, (c) is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect and
(d) is in compliance with its certificate of incorporation and by-laws or other
similar organizational or governing documents and with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

 

4.4           Power; Authorization; Enforceable Obligations.  The Borrower has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party.  The Borrower has the corporate power and authority, and the legal right
to borrow hereunder and has taken all necessary corporate action to authorize
such borrowings on the terms and conditions of this Agreement and any Notes.  No
consent or authorization of, filing with, notice to or other act by or in
respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of any Loan Documents against

 

33

--------------------------------------------------------------------------------


 

the Borrower, to which it is a party.  This Agreement has been, and each other
Loan Document to which the Borrower is a party will be when delivered, duly
executed and delivered by the Borrower.  This Agreement constitutes, and each
other Loan Document (to which the Borrower is a party) when delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

4.5           No Legal Bar.  The execution, delivery and performance by the
Borrower of each Loan Document to which it is party, the borrowings hereunder
and the use of the proceeds thereof will not violate any certificate of
incorporation and by-laws or other similar organizational or governing
documents, Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries, except for such violations of Requirements
of Law or Contractual Obligations which could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of the properties
or revenues of the Borrower or any Subsidiary pursuant to any such
organizational or governing document, Requirement of Law or Contractual
Obligation, except pursuant to this Agreement and the other Loan Documents.

 

4.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

 

4.7           No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

4.8           Ownership of Property; Liens.  The Borrower has good record and
marketable title in fee simple to, or a valid leasehold interest in, all its
material real property, and good title to, or a valid leasehold interest in, all
its other material property, in each case except for minor defects in title that
do not materially interfere with its ability to conduct its business or utilize
such assets for their intended purposes, and none of such property is subject to
any Lien except as permitted by Section 7.3.

 

4.9           Taxes.  Each of the Borrower and each Subsidiary has filed or
caused to be filed all material tax returns which, to the knowledge of the
Borrower, are required to be filed or has timely filed a request for an
extension of such filing and has paid all taxes shown to be due and payable on
said returns or extension requests or on any assessments made against it or any
of its property and, except as set forth on Schedule 4.9, all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (except, in each case, to the extent the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books

 

34

--------------------------------------------------------------------------------


 

of the Borrower and as to any of which the failure to pay would not have a
Material Adverse Effect).

 

4.10         Federal Regulations.  (a)  “Margin stock” (within the meaning of
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge or any similar restriction hereunder.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.

 

(b)           The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the FRB) which limits
its ability to incur Indebtedness.

 

4.11         ERISA.

 

(a)           Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that  could reasonably be expected to have a Material
Adverse Effect.

 

(c)           (i) Except as would not give rise to a Material Adverse Effect, no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

4.12         Investment Company Act; Investment Advisers Act.  (a)  Neither the
Borrower nor any Subsidiary of the Borrower is, or after giving effect to any
Acquisition will be, an “investment company” within the meaning of the
Investment Company Act.

 

(b)           Each Subsidiary and each other Investment Firm is, to the extent
required thereby, duly registered as an investment adviser under the Investment
Advisers Act, except to the extent

 

35

--------------------------------------------------------------------------------


 

the failure to be so registered could not reasonably be expected to have a
Material Adverse Effect.  On the date hereof, the Borrower is not an “investment
adviser” within the meaning of the Investment Advisers Act.  Each Fund which is
sponsored by any Subsidiary or other Investment Firm and which is required to be
registered as an “investment company” under the Investment Company Act is duly
registered as such thereunder, except to the extent the failure to be so
registered could not reasonably be expected to have a Material Adverse Effect.

 

(c)           The Borrower is not required to be registered as a broker-dealer
under the Securities Acts (and each Subsidiary and other Investment Firm
required to be so registered is so duly registered, except to the extent the
failure to be so registered could not reasonably be expected to have a Material
Adverse Effect).

 

(d)           Each of the Borrower, each Subsidiary and each other Investment
Firm is duly registered, licensed or qualified as an investment adviser or
broker-dealer in each State of the United States where the conduct of its
business requires such registration, licensing or qualification and is in
compliance in all material respects with all Federal and State laws requiring
such registration, licensing or qualification, except to the extent the failure
to be so registered, licensed or qualified or to be in such compliance will not
have, in the case of Federal laws, or could not reasonably be expected to have,
in the case of State laws, a Material Adverse Effect.

 

4.13         Subsidiaries and Other Ownership Interests.  The Subsidiaries
listed on Schedule 6.8 constitute the only Subsidiaries of the Borrower as at
the date hereof.  As at the date hereof, (a) the Borrower has, directly or
indirectly, an equity or other ownership interest in each Investment Firm and
each other Person listed on Schedule 4.13 and (b) other than as set forth on
Schedule 4.13, the Borrower has no equity or other ownership interest, directly
or indirectly, in any other Person, other than indirect equity or other
ownership interests in Funds.

 

4.14         Use of Proceeds.  The proceeds of the Loans may be used by the
Borrower solely (a) to repay Indebtedness outstanding under the Revolving Credit
Agreement, (b) for working capital, capital expenditures and other general
corporate purposes, (c) to make Acquisitions and other investments (including
acquisitions of additional Capital Stock in Subsidiaries and Affiliates of the
Borrower), (d) to purchase, repay or redeem any debt or equity of the Borrower
or any Subsidiary so long as such purchase, repayment or redemption is not
prohibited by any other provision of this Agreement and (e) to pay fees and
expenses incurred in connection with the transactions contemplated by the Loan
Documents or any of the foregoing.

 

4.15         Accuracy and Completeness of Information.  To the best of the
Borrower’s knowledge, the documents furnished and the statements made in writing
to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any of the other Loan
Documents, taken as a whole, do not contain any untrue statement of fact
material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading under the circumstances in which such statements were made, in either
case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

36

--------------------------------------------------------------------------------


 

SECTION 5.
CONDITIONS PRECEDENT

 

5.1           Conditions to Effectiveness.  This Agreement shall become
effective on the date on which all of the following conditions precedent have
been satisfied:

 

(a)           Loan Documents.  The Administrative Agent shall have received this
Agreement, signed by a duly authorized officer of the Borrower.

 

(b)           Projections.  The Administrative Agent shall have received a
budget of the Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by the management of the Borrower, in form satisfactory to
the Administrative Agent of consolidated balance sheets and statements of income
or operations and cash flows of the Borrower and its Subsidiaries for the
immediately following five (5) fiscal years.

 

(c)           Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested the same, a Note made by the Borrower
conforming to the requirements of this Agreement, signed by a duly authorized
officer of the Borrower.

 

(d)           Borrower Certificate.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, substantially in
the form of Exhibit B, with appropriate insertions and attachments, signed by a
Responsible Officer.

 

(e)           Corporate Proceedings of the Borrower.  The Administrative Agent
shall have received a copy of resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of the Borrower authorizing (i) the execution, delivery and
performance of the Loan Documents to which it is a party, and (ii) the
borrowings contemplated hereunder, in each case certified by the Secretary or an
Assistant Secretary or other similar officer of the Borrower as of the Closing
Date, which certificate shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded.

 

(f)            Incumbency Certificate.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, as to the
incumbency and signatures of the officers of the Borrower signing any Loan
Document, reasonably satisfactory in form and substance to the Administrative
Agent, signed by the President, the Chief Financial Officer or any Vice
President and the Secretary or any Assistant Secretary of the Borrower.

 

(g)           Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
similar organizational documents) of the Borrower, certified as of the Closing
Date as complete and correct copies thereof by the Secretary or an Assistant
Secretary or other similar officer of the Borrower.

 

(h)           Fees.  All fees payable by the Borrower to the Administrative
Agent, the Arranger and any Lender on or prior to the Closing Date pursuant to
this Agreement or pursuant to the Fee Letter shall have been paid in full, in
each case in the amounts and on the dates set forth herein or therein.

 

37

--------------------------------------------------------------------------------


 

(i)            Attorney Costs.  The Administrative Agent shall have received
evidence of payment by the Borrower of all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(j)            Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Ropes & Gray LLP, counsel to the Borrower, substantially in the
form of Exhibit C.  Such legal opinion shall cover such other matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
may reasonably require.

 

(k)           Lien Searches.  The Administrative Agent shall have received the
results of a recent search, by a Person satisfactory to the Administrative
Agent, of Uniform Commercial Code lien filings which may have been filed with
respect to personal property of the Borrower and the results of such search
shall be reasonably satisfactory to the Administrative Agent.

 

(l)            No Default, etc.  The conditions precedent to the making of a
Loan set forth in Section 5.2(a) and (b) shall be satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.2           Conditions to Each Loan.  The agreement of each Lender to make any
Loan on the Closing Date or, in the case of any Incremental Loan, on the
applicable Increase Effective Date is subject to the satisfaction of the
following conditions precedent:

 

(a)           Representations and Warranties.  Each representation and warranty
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; provided that (i) representations and warranties made with reference
to a specific date shall remain true and correct in all material respects as of
such date only and (ii) representations and warranties shall not be required to
remain true to the extent changes have resulted from actions permitted
hereunder.

 

(b)           No Default.  No Default shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.

 

(c)           Notice of Borrowing.  The Administrative Agent shall have received
a notice of borrowing in the form of Exhibit H.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

38

--------------------------------------------------------------------------------


 

SECTION 6.
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1           Financial Statements.  Furnish to the Administrative Agent (which
shall promptly furnish to the Lenders):

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year, copies of the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income and consolidated statements of retained
earnings and of cash flows for such year and the unaudited consolidating balance
sheet and statements of income for such year, setting forth in each case in
comparative form the figures for the previous year and, in the case of the
consolidated statements only, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year,
copies of the unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and retained
earnings and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year end
adjustments and the absence of footnotes).

 

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent (which shall promptly furnish to the Lenders):

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default, except
as specified in such certificate;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), (i) a duly completed Compliance
Certificate, completed as of the end of the most recent fiscal quarter and
signed by a Responsible Officer (A) stating that, to the best of such
Responsible Officer’s knowledge, no Default exists, except as specified in such
certificate; (B) containing a computation of each of the financial ratios and
restrictions set forth in Section 7.1;

 

39

--------------------------------------------------------------------------------


 

(C) containing a calculation of the Indebtedness and Liens referenced in
Section 7.2 and Section 7.3(i); (D) containing a calculation of all asset sales
made pursuant to Section 7.5(d); and (E) describing in reasonable detail any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary and (ii) a listing for each Investment Firm of its
aggregate assets under management as of the end of the period covered by such
financial statements (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(c)           within five days after the same are filed, copies of all financial
statements and reports which the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

 

(d)           within five Business Days after the consummation of any
Acquisition of a new Investment Firm for which more than $150,000,000 in
aggregate consideration was paid (including any non-cash consideration),
(A) copies of the most recent audited (and, if later, or, if audited statements
are not available, unaudited) financial statements of the Investment Firm which
is the subject of such Acquisition, (B) copies of the purchase agreement or
other acquisition document (including any Revenue Sharing Agreement) executed or
to be executed by the Borrower or any Subsidiary in connection with such
Acquisition, (C) an unaudited pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as at a recent date but prepared as though the
closing of such Acquisition had occurred on or prior to such date and related
pro forma calculations, indicating compliance on a pro forma basis as at such
date and for the periods then ended with the financial covenants set forth in
Section 7.1 and (D) a copy of the most recent Form ADV, if any, filed under the
Investment Advisers Act in respect to any Investment Firm which is the subject
of such Acquisition;

 

(e)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), with respect to the consummation of any
Acquisition during the most recently ended fiscal quarter of a new Investment
Firm for which more than $50,000,000 but less than $150,000,000 in aggregate
consideration was paid (including any non-cash consideration), (A) copies of the
most recent audited (and, if later, or, if audited statements are not available,
unaudited) financial statements of the Investment Firm which is the subject of
such Acquisition, (B) copies of the purchase agreement or other acquisition
document (including any Revenue Sharing Agreement) executed or to be executed by
the Borrower or any Subsidiary in connection with such Acquisition, (C) an
unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at a recent date but prepared as though the closing of such
Acquisition had occurred on or prior to such date and related pro forma
calculations, indicating compliance on a pro forma basis as at such date and for
the periods then ended with the financial covenants set forth in Section 7.1 and
(D) a copy of the most recent Form ADV, if any, filed under the Investment
Advisers Act in respect to any Investment Firm which is the subject of such
Acquisition;

 

(f)            concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), notice of the consummation of any
Acquisition for which less than $50,000,000 in aggregate consideration was paid
(including any non-cash consideration);

 

40

--------------------------------------------------------------------------------


 

(g)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), notice of the consummation of any
Acquisition of additional Capital Stock of an existing Investment Firm during
the most recently ended fiscal quarter; and

 

(h)           promptly, such additional financial and other information and
documents (including a copy of any debt instrument, security agreement or other
material contract to which the Borrower or any Subsidiary may be party) as any
Lender may, through the Administrative Agent, from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or a website sponsored by the Administrative Agent); provided that: the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and immediately
following such notification the Borrower shall provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such securities.  The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered with the Securities and Exchange
Commission or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute information subject to the confidentiality provisions in
Section 10.15, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable

 

41

--------------------------------------------------------------------------------


 

only for posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including taxes and other governmental levies),
except (i) where the amount or validity thereof is currently being contested in
good faith by appropriate actions and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or the
applicable Subsidiary, as the case may be, and (ii) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.4           Conduct of Business and Maintenance of Existence.  (a)  Continue
to engage in business of the same general type as now conducted and purported to
be conducted by it and activities reasonably related or complementary thereto;
(b) preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts), except, in the case
of this clause (b), (i) as otherwise permitted by Section 7.4 and (ii) for
failures that individually and in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and (c) comply, and to the extent reasonably
within its control, cause each Investment Firm and Fund (which is sponsored by
an Investment Firm) to comply, with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and furnish
to the Administrative Agent, upon request, full information as to the insurance
carried.

 

6.6           Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries, in
all material respects in conformity with all Requirements of Law and sufficient
to permit the preparation of financial statements in accordance with GAAP, shall
be made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and upon at least three days prior notice or such lesser period of time
as may be acceptable to the Borrower or the relevant Subsidiary, as the case may
be, and to discuss the business, operations, properties and financial and other
condition of the Borrower and its

 

42

--------------------------------------------------------------------------------


 

Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants (provided that, with
respect to Subsidiaries, other than during the existence of a Default, the
Borrower shall have complied with this obligation if it shall have used its
commercially reasonable efforts to cause its Subsidiaries to allow the
Administrative Agent and/or the applicable Lender pursuant to the foregoing
terms and conditions to visit and inspect the properties of such Subsidiaries
and examine and make abstracts from any of the books and records of such
Subsidiaries and to discuss the business, operations, properties and financial
and other condition of such Subsidiaries with officers and employees of such
Subsidiaries and with their independent certified public accountants); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.6.  Notwithstanding anything to the contrary in this Section 6.6, none
of the Borrower or any of the Subsidiaries will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

6.7           Notices.  Promptly after obtaining knowledge thereof, notify the
Administrative Agent and each Lender of:

 

(a)           the occurrence of any Default;

 

(b)           any (i) default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary or (ii) litigation, proceeding or,
if known to the Borrower, investigation which may exist at any time between the
Borrower or any Subsidiary and any Governmental Authority, which in either case,
could reasonably be expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting the Borrower or any
Subsidiary or any “affiliated person” of the Borrower or any Subsidiary within
the meaning of the Investment Company Act in which (i) the amount involved is
$7,500,000 or more and not covered by insurance or (ii) injunctive or similar
relief is sought and which, in the case of this clause (ii), could reasonably be
expected to have a Material Adverse Effect;

 

(d)           the occurrence of any ERISA Event;

 

(e)           any suspension or termination of the registration of any
Subsidiary or other Investment Firm as an investment adviser under the
Investment Advisers Act, or of any registration as a broker-dealer under the
Securities Acts or under any applicable state statute which is material to the
business thereof;

 

(f)            any event which could reasonably be expected to have a Material
Adverse Effect;

 

(g)           any public announcement by any Rating Agency of a change in its
rating of the Borrower’s non-credit-enhanced, senior unsecured long-term debt;
and

 

43

--------------------------------------------------------------------------------


 

(h)           the creation or acquisition of any new Subsidiary (other than a
shell Subsidiary created only to hold a name, but that is not yet capitalized or
conducting business operations or owning material assets).

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8           Subsidiaries.  As of the Closing Date, each Subsidiary is listed
on Schedule 6.8.

 

SECTION 7.
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
any Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly:

 

7.1           Financial Condition Covenants.

 

(a)           Interest Coverage Ratio.  Permit the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense for any Computation Period to be
less than 3.00 to 1.00.

 

(b)           Leverage Ratio.  Permit the Leverage Ratio to exceed 3.00 to 1.00
as of the last day of any Computation Period.

 

7.2           Limitation on Priority Debt.  Permit any Subsidiary to create,
incur, assume or suffer to exist any Indebtedness (other than Excluded
Intercompany Indebtedness), unless the aggregate amount (at any time
outstanding) of (x) such Indebtedness, taken together with all other
Indebtedness of Subsidiaries (other than Excluded Intercompany Indebtedness)
plus (y) all Indebtedness of the Borrower secured by any Lien incurred by the
Borrower (other than Liens, if any, securing the Obligations) does not at any
time exceed $200,000,000.

 

7.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 

(a)           Liens for taxes, assessments and other governmental charges not
yet due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or the applicable Subsidiary, as the case may be, in conformity
with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

44

--------------------------------------------------------------------------------


 

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Subsidiary;

 

(f)            Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, (i) if appropriate legal proceedings
which have been initiated for the review of such judgment, decree or order are
being diligently prosecuted and shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired or
(ii) if such judgment, decree or order shall have been discharged within 45 days
of the entry thereof or execution thereof has been stayed pending appeal;

 

(g)           Liens securing the Obligations or the Obligations and the
obligations under the Revolving Credit Agreement on an equal and ratable basis;

 

(h)           Liens securing obligations owing from any Subsidiary to the
Borrower; and

 

(i)            Liens securing Indebtedness; provided that in no event shall the
aggregate amount (at any time outstanding) of (x) all such secured Indebtedness
of Borrower plus (y) all Indebtedness of Subsidiaries (other than Excluded
Intercompany Indebtedness) exceed $200,000,000.

 

7.4           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), unless (a) with respect to a merger,
consolidation or amalgamation of a Subsidiary, if prior to such event the
Borrower owned in excess of a 50% ownership interest, then after such event the
Borrower shall (i) own in excess of a 50% ownership interest in, or (ii) be the
managing member or general partner (or a Person with similar rights and
obligations) of (whether directly or through a Wholly-Owned Subsidiary), or
(iii) subject to Section 7.5, have no ownership interest in, the surviving
Person of such merger, consolidation or amalgamation, and (b) with respect to
the liquidation, winding up or dissolution of a direct or indirect Subsidiary,
the assets of such Person shall have been transferred to the Borrower, any other
Subsidiary or the other shareholders, partners or members of such Person.

 

7.5           Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose (including in connection with sale leaseback
transactions) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired, or issue or
sell any shares of such Subsidiary’s Capital Stock to any Person other than the
Borrower or any Wholly-Owned Subsidiary, except:

 

(a)           the sale or other disposition of property in the ordinary course
of business;

 

(b)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof; and

 

45

--------------------------------------------------------------------------------


 

(c)           Shareholder Asset Sales; and

 

(d)           the sale of assets at fair value so long as no Default exists or
would result therefrom, the Borrower is in compliance with the financial ratios
set forth in Section 7.1 on a pro forma basis and the aggregate book value of
all property sold in reliance on this clause (d) in during the term of this
Agreement shall not exceed $200,000,000.

 

7.6           Burdensome Agreements.  Enter into any Contractual Obligation
(other than (x) this Agreement or any other Loan Document and (y) the Revolving
Credit Agreement and the “Loan Documents” under and as defined therein) that
limits the ability (i) of any Subsidiary to make dividends or other
distributions (whether in cash, securities or other property) to the Borrower or
to otherwise transfer property to the Borrower, (ii) of any Wholly-Owned
Domestic Subsidiary to guarantee the Obligations (other than a Capital Trust or
a Wholly-Owned Domestic Subsidiary that constitutes a general partner of an
Investment Firm (determined without regard to the 5% revenues, earnings or value
threshold set forth in the definition thereof) with outside equity owners) or
(iii) of the Borrower or any Wholly-Owned Domestic Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations (other than a Capital Trust or a Wholly-Owned Subsidiary that
constitutes a general partner of an Investment Firm (determined without regard
to the 5% revenues, earnings or value threshold set forth in the definition
thereof) with outside equity owners); provided, however, that this clause
(iii) shall not prohibit (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (B) customary provisions in leases restricting the assignment
thereof, (C) restrictions or conditions imposed by any agreement relating to any
unsecured Indebtedness of the Borrower permitted by this Agreement which is pari
passu to the Obligations hereunder or (D) a covenant that requires the grant of
a Lien to secure a secured obligation of the Borrower permitted by this
Agreement or any obligation of a Subsidiary permitted by this Agreement if a
Lien is granted to secure another obligation of the Borrower or such Subsidiary.

 

7.7           Limitation on Transactions with Affiliates.  Except as described
on Schedule 7.7 and as otherwise expressly permitted under this Agreement, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than the
Borrower or any Wholly-Owned Subsidiary) unless such transaction is
(a) otherwise expressly permitted under this Agreement or (b) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate; provided that the following transactions
shall be permitted under this Section 7.7:

 

(i)            providing office space and administrative services to Investment
Firms and Subsidiaries;

 

(ii)           providing other business services to Investment Firms and
Subsidiaries in the ordinary course of business; and

 

(iii)          transactions among (x) the Borrower or any Subsidiary or any
officer, director, individual stockholder, partner or member (or an entity
wholly owned

 

46

--------------------------------------------------------------------------------


 

by such an individual), on the one hand, and (y) any account or Fund or other
Investment Company sponsored or managed by the Borrower or any Subsidiary or for
which the Borrower or any Subsidiary provides advisory, administrative,
supervisory, management, consulting or similar services, that are otherwise
permissible under the Investment Company Act, the Investment Advisers Act and
the applicable management contracts, on the other hand.

 

7.8           Limitation on Certain Payments.  Make (a) any payment of
dividends, stock repurchases or redemptions or other distributions to
shareholders of the Borrower, (b) any payment of principal of or interest on any
subordinated debt (other than regularly scheduled principal and interest on
subordinated debt, in each case, subject to the subordination provisions
thereof), or (c) any prepayment, early redemption, repurchase prior to maturity
or other acquisition or defeasance of any other Indebtedness (other than a
prepayment, redemption or repurchase arising in connection with (i) the
refinancing of such Indebtedness and (ii) a conversion of such Indebtedness to
equity securities) if, in any such case, the pro forma Leverage Ratio after
giving effect to the relevant payment or other transaction described above would
be greater than (i) if the Borrower’s Debt Rating issued by S&P is BBB- or
higher, 3.0 to 1.00; or (ii) otherwise 2.50 to 1.00.

 

7.9           Limitation on Changes in Fiscal Year.  Permit any fiscal year to
end on a day other than December 31.

 

SECTION 8.
EVENTS OF DEFAULT

 

8.1           Events of Default.  If any of the following events shall occur and
be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)           Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

 

(c)           The Borrower shall default in the observance or performance of any
agreement contained in Section 6.4, 6.7(a) or Section 7; or

 

(d)           The Borrower shall default in the observance or performance of any
other agreement contained herein or in any other Loan Document (other than as
provided in subsections (a) and (c) of this Section), and such default shall
continue unremedied for a period of 30 days after an officer of the Borrower
obtains knowledge thereof; or

 

(e)           Any default shall occur under the terms applicable to any
Indebtedness or Guarantee Obligation (excluding, in each case, the Loans) of the
Borrower or any Subsidiary in

 

47

--------------------------------------------------------------------------------


 

an aggregate principal amount (for all Indebtedness and Guarantee Obligations so
affected) exceeding $15,000,000 and such default (i) results from the failure to
pay any principal of or interest on such Indebtedness or Guarantee Obligation
when due (subject to any applicable grace period, but not exceeding 30 days) or
(ii) causes, or permits the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity or such Guarantee Obligation to become payable; or

 

(f)            (i)  The Borrower or any Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Subsidiary shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any Subsidiary any case, proceeding under any
Debtor Relief Law which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Subsidiary, any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) the Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)           (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $15,000,000, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $15,000,000; or

 

(h)           One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance or indemnification) of $15,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

 

(i)            (i)  Any Loan Document shall cease, for any reason, to be in full
force and effect, or the Borrower shall so assert, or (ii) the Borrower shall
contest in any manner the validity or enforceability of any Loan Document; or

 

(j)            A Change of Control shall have occurred;

 

48

--------------------------------------------------------------------------------


 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, automatically the outstanding
Commitments (if any) shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the outstanding Commitments (if any) to be terminated
forthwith, whereupon such Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived.

 

8.2           Application of Funds.  After the exercise of remedies provided for
in Section 8.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

(a)           First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including all Attorney Costs and
amounts payable under Section 3) payable to the Administrative Agent in its
capacity as such;

 

(b)           Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including all Attorney Costs and amounts payable under
Section 3), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

(c)           Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

(d)           Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and all other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

 

(e)           Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

 

SECTION 9.

THE ADMINISTRATIVE AGENT

 

9.1           Appointment and Authorization.  Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof,

 

49

--------------------------------------------------------------------------------


 

together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary shall have
rights as a third party beneficiary of any such provision (provided that the
Borrower shall have the rights granted to the Borrower pursuant to Section 9.6).

 

9.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.3           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duty,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement

 

50

--------------------------------------------------------------------------------


 

or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any covenant, agreement or
other term or condition set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed in good faith by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a “bank” which is a “US person” (each within the meaning of Treasury
Regulations Section 1.441-1) with an office in the United States, or an
Affiliate of any such bank with an office in the United States, in each case
which office shall assume primary withholding responsibility under Treasury
Regulations Section 1.1441-1.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder

 

51

--------------------------------------------------------------------------------


 

and under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders under any
Loan Document, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents (if not already discharged therefrom as provided
above).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8           Administrative Agent May File Proofs of Claim.  In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other obligations
of the Borrower that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

52

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Sections 2.4(b) or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9           [Intentionally Omitted].

 

9.10         Other Agents; Arranger and Managers.  None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein, as a “co-syndication agent,” “managing agent,” “book manager,”
or “lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of a Person
that is a Lender, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 10.
MISCELLANEOUS

 

10.1         Amendments and Waivers.  (a)  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (y) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall (i) reduce the
amount or extend the scheduled date of final maturity of any Loan, or reduce the
stated rate of any interest or fee payable hereunder, or reduce the amount or
extend the scheduled date of any payment of principal, interest, fees or other
amounts due to the Lenders or any scheduled reduction of any Lender’s Commitment
or increase the amount or extend the expiration date of any Lender’s Commitment
or change the application of any amounts received on account of the Obligations
from the application thereof set forth in Section 8.2, in each case without the
consent of each Lender directly affected thereby, or (ii) amend,

 

53

--------------------------------------------------------------------------------


 

modify or waive any provision of this Section 10.1 without the written consent
of all of the Lenders, or (iii) reduce the percentage specified in the
definition of Required Lenders or change any other provision specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or under any other Loan Document or make any determination or
grant any consent hereunder or thereunder without the consent of all Lenders or
such lower percentage of Lenders as is specified as being required to amend,
waive or otherwise modify any rights hereunder or under any other Loan Document
or make any determination or grant any consent hereunder or thereunder, or
(iv) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all the Lenders, or (v) amend, modify or waive
any provision of Section 10.7(a) without the written consent of all of the
Lenders, or (vi) amend, modify or waive any rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or any
provision of Section 9 without the written consent of the then Administrative
Agent in addition to the Lenders required above.  Subject to the provisos in the
prior sentence, any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

(b)           In addition to amendments effected pursuant to the foregoing
paragraph (a), this Agreement shall be amended to include a prospective Lender
as a party hereto upon the execution and delivery of a Joinder Agreement as
contemplated in Section 2.3(b).

 

10.2         Notices.  (a)  Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to clause (c) below, electronic mail transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or five days after being deposited in the mail, postage prepaid, or,
in the case of facsimile, when received with electronic confirmation of receipt,
addressed (i) if to the Borrower, or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.2, (ii) if to any other Lender, as set forth in its
Administrative Questionnaire, and (iii) in the case of any party to this
Agreement, to such other address as such party may designate by notice to the
other parties hereto.  Notwithstanding the foregoing, any notice, request or
demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 3.1, 3.3 or 3.8 shall not be effective until received.

 

54

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms of any telephonic notice, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the Lenders and each of their respective Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 

(c)           Unless the Administrative Agent shall consent otherwise in
writing, electronic mail and Internet and intranet websites may be used only to
distribute routine communications, such as borrowing notices, financial
statements and other information as provided in Section 6.2, and to distribute
Loan Documents for execution by the parties thereto and may not be used for any
other purpose.

 

(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(e)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

55

--------------------------------------------------------------------------------


 

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.

 

10.5         Expenses; Indemnity; Waiver of Damages.

 

(a)           The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Related
Parties (including Attorney Costs), in connection with the syndication of the
credit facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any amendment, modification or waiver of any provision hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including Attorney Costs of the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)           The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof), the Arranger and each Lender, and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including Attorney Costs) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the

 

56

--------------------------------------------------------------------------------


 

Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) above to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Commitment Percentage as set forth in the last column
on Schedule I (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such or against
such Related Party acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity.

 

(d)           Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower agrees that it will not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts payable under this Section 10.5 shall be
due not later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 10.5 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations hereunder.

 

10.6         Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly

 

57

--------------------------------------------------------------------------------


 

contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(1)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it under such
Facility or in the case of an assignment to a Lender or an Affiliate of a
Lender, no minimum amount need be assigned; and

 

(2)           in any case not described in subsection (b)(i)(1) of this Section,
the aggregate amount of the Commitment or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(2) of this
Section and, in addition:

 

(1)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

58

--------------------------------------------------------------------------------


 

(2)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (2) any Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (1) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (2), or (3) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) fund its full share of all Loans required to be made hereunder. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with

 

59

--------------------------------------------------------------------------------


 

respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of a Loan or
other obligation hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Any assignment of any Loan or other obligation
hereunder shall be effective only upon appropriate entries with respect thereto
being made in the Register. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.1(a) that affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.10, 3.11, and 3.12 (subject to any requirements
and limitations thereunder) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s

 

60

--------------------------------------------------------------------------------


 

interest in any Loan or other obligations under any Loan Document) except to the
extent (x) such disclosure is required pursuant to the last sentence of this
Section 10.6(d) or (y) that such disclosure is necessary to establish that such
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender (and the Borrower, to
the extent that the Participant requests payment from the Borrower) shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Loan Documents shall
be made available to the Borrower upon reasonable request.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.10 or 3.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that is not incorporated under the laws of the United States shall
not be entitled to the benefits of Section 3.11 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.11(b) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

10.7         Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, upon the occurrence and continuation of
any Event of Default, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or

 

61

--------------------------------------------------------------------------------


 

indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.9         Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10       Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

62

--------------------------------------------------------------------------------


 

(b)           consents that any such action or proceeding may be brought in (or
removed to) such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address determined pursuant to Section 10.2(a) or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13       Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Arranger, the Administrative Agent or any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any other Loan Document, and the relationship
between the Arranger, the Administrative Agent and the Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arranger and the Administrative Agent
is and has been acting solely as a principal and is not a financial advisor, an
agent or a fiduciary for the Borrower or any of its Affiliates; (iii) neither
the Arranger nor the Administrative Agent has assumed or will assume an
advisory, agency or fiduciary responsibility to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby (regardless of
whether any Agent Party has advised or is currently advising the Borrower or any
of its Affiliates on any other matter); (iv) neither the Arranger nor the
Administrative Agent has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except as expressly set
forth herein or in another Loan Document; (v) the Agent Parties may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Agent Party has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (vi) neither the Arranger nor the Administrative Agent has
provided or will provide any legal, accounting,

 

63

--------------------------------------------------------------------------------


 

regulatory or tax advice with respect to any of the transactions contemplated
hereby and the Borrower has consulted with its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate in connection
herewith.  In addition, the Borrower waives and releases, to the fullest extent
permitted by law, any claim that it may have against the Arranger and the
Administrative Agent for any breach or alleged breach of any agency or fiduciary
duty.

 

10.14       WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15       Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to use the Information (as defined below) solely for the purpose of
consummating the transactions contemplated by, or incidental to, this Agreement
and for underwriting other credit products proposed to be offered to the
Borrower and its Subsidiaries and agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives, in each case, solely for the
purpose of consummating the transactions contemplated by, or incidental to, this
Agreement and for underwriting other credit products proposed to be offered to
the Borrower and its Subsidiaries (it being understood that prior to any such
disclosure each such Person will be informed of the confidential nature of such
Information and shall agree to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to a confidentiality agreement
substantially in the form of Exhibit E, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.3 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person

 

64

--------------------------------------------------------------------------------


 

has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.16       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.17       USA Patriot Act.  Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

[Remainder of Page Left Intentionally Blank]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/ John Kingston, III

 

Name: John Kingston, III

 

Title: Vice Chairman, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Darleen R. Parmelee

 

Name: Darleen R. Parmelee

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Helene De Luca

 

Name: Helene De Luca

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Schwartzbard

 

Name: David Schwartzbard

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ John S. McGill

 

Name: John S. McGill

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Kerry McElhiney

 

Name: Kerry McElhiney

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ David J. Bendel

 

Name: David J. Bendel

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ Nathalie A. Houde

 

Name: Nathalie A. Houde

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Justin Brauer

 

Name: Justin Brauer

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Dane Graham

 

Name: Dane Graham

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeanne Horn

 

Name: Jeanne Horn

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine K. Miller

 

Name: Katherine K. Miller

 

Title: Senior Vice President

 

         Broker-Dealer Division

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Joe Tonges

 

Name: Joe Tonges

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR FACILITY

 

Pricing
Level

 

Debt Rating
S&P/Moody’s/Fitch

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

1

 

BBB+/Baa1/BBB+ or higher

 

1.500%

 

0.500%

 

2

 

BBB/Baa2/BBB

 

1.750%

 

0.750%

 

3

 

BBB-/Baa3/BBB-

 

2.000%

 

1.000%

 

4

 

BBB- or Baa3 or BBB-/
BB+ or Ba1 or BB+

 

2.500%

 

1.500%

 

5

 

BB+/Ba1/BB+ or lower

 

3.250%

 

2.250%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS/LOANS

 

Lenders

 

Closing Date Commitment

 

Commitment Percentage

 

Bank of America, N.A.

 

$

32,500,000.00

 

13.000000000%

 

The Bank of Nova Scotia

 

$

32,500,000.00

 

13.000000000%

 

Deutsche Bank AG New York Branch

 

$

25,000,000.00

 

10.000000000%

 

RBS Citizens, N.A.

 

$

25,000,000.00

 

10.000000000%

 

Wells Fargo Bank, National Association

 

$

25,000,000.00

 

10.000000000%

 

The Northern Trust Company

 

$

25,000,000.00

 

10.000000000%

 

Union Bank, N.A.

 

$

25,000,000.00

 

10.000000000%

 

Citibank, N.A.

 

$

20,000,000.00

 

8.000000000%

 

JPMorgan Chase Bank, N.A.

 

$

15,000,000.00

 

6.000000000%

 

U.S. Bank National Association

 

$

15,000,000.00

 

6.000000000%

 

The Huntington National Bank

 

$

10,000,000.00

 

4.000000000%

 

Total

 

$

250,000,000.00

 

100.000000000%

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

TO

CREDIT AGREEMENT

(other than schedule I)

 

Terms used herein and not defined herein have the meaning ascribed thereto in
the Credit Agreement to which these Schedules are attached.

 

Inclusion of any item in these Schedules is neither an admission nor an
acknowledgment of such item’s materiality nor an admission or an acknowledgment
that such item has had or could or would or could reasonably be expected to have
a Material Adverse Effect or is outside the ordinary course of business of the
Borrower or its Subsidiaries.  Certain items included in these Schedules may not
technically be required by the language of the specific representation or
warranty, but are being included for informational purposes.

 

Each document or agreement referenced in these Schedules has been made available
to the Administrative Agent and the Lenders or their counsel.  References to an
agreement include references to that agreement as amended through the date
hereof.

 

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Financial condition

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.2

 

Certain Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.13

 

SCHEDULE OF SUBSIDIARIES AND OTHER OWNERSHIP INTERESTS

 

(in alphabetical order)

 

WHOLLY OWNED SUBSIDIARIES OF THE BORROWER

 

1588153 Ontario Limited, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

9106-6001 Quebec Inc., a Quebec corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and 1588153 Ontario Limited)

 

AA Portfolio Management Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)

 

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp.)

 

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG New York Holdings Corp.)

 

AKH Holdings LLC, a Delaware limited liability company

 

AMG Boston Holdings, LLC, a Delaware limited liability company

 

AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)

 

AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)

 

AMG FL Holdings, LLC, a Delaware limited liability company

 

AMG Genesis, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp.)

 

AMG Global, Inc., a Delaware corporation

 

AMG London Holdings Corp., a Delaware corporation

 

AMG New York Holdings Corp., a Delaware corporation

 

--------------------------------------------------------------------------------


 

AMG Northeast Holdings, Inc., a Delaware corporation

 

AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)

 

AMG PA Holdings Partnership (formerly known as E.C. Rorer Partnership), a
Delaware general partnership (through AMG Northeast Holdings, Inc.)

 

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp.)

 

AMG Properties LLC, a Delaware limited liability company

 

AMG Renaissance Holdings LLC, a Delaware limited liability company

 

AMG Wealth Partners, LP, a Delaware limited partnership (through AMG New York
Holdings Corp. and AMG WM GP Holdings, LLC, and through AMG WM LP Holdings, LLC)

 

AMG WF Holdings LLC, a Delaware limited liability company

 

AMG WM GP Holdings, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

AMG WM LP Holdings, LLC, a Delaware limited liability company

 

AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)

 

AMG/Midwest Holdings, Inc., a Delaware corporation

 

AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

AMG/North America Holding Corp., a Delaware corporation

 

AMG/TBC Holdings, Inc., a Delaware corporation

 

Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Bowman Partners GP Co., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Catalyst Acquisition II, Inc., a Delaware corporation

 

--------------------------------------------------------------------------------


 

Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

Cinegate Financial Services Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Cinegate Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and FIAMI Production Management Services 2001 Inc.)

 

El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

FA (DE) Acquisition Company, LLC, a Delaware limited liability company

 

FA (WY) Acquisition Company, Inc., a Delaware corporation

 

FCMC Holdings LLC, a Delaware limited liability company

 

FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and First Asset Resources Inc.)

 

First Asset Resources Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

First Quadrant Corp., a New Jersey corporation (through First Quadrant Holdings,
LLC)

 

First Quadrant Holdings, LLC, a Delaware limited liability company

 

Frontier Capital Management Incentive, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

GE Asia GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

HWL Holdings Corp. (formerly known as SKYLP Holdings, Inc.), a Delaware
corporation

 

Klee Asia I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Klee Europe II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

LTEIP GP Holdings, LLC, a Delaware limited liability company

 

LTEIP LP Holdings, LLC, a Delaware limited liability company

 

Manor LLC, a Delaware limited liability company

 

Monteverdi GP Limited, a limited company incorporated in Scotland (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Odin GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PAIF GP Limited, a Cayman Islands exempted company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Pantheon (US) LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Birkin GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG London Holdings Corp.)

 

Pantheon Global Co-investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon KSA GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Lille GP Limited, a limited company incorporated in Scotland (through
AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon OPERS GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Partners Participation GP LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PSI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (Guernsey) Limited, a Guernsey corporation (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings
Limited)

 

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Pantheon Ventures Inc., a California corporation (through AMG London Holdings
Corp.)

 

Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Papillon GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PASIA VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEAF VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

--------------------------------------------------------------------------------


 

PEURO VII GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGSF IV Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PGSF IV GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSH GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Prides Crossing Holdings LLC, a Delaware limited liability company

 

PUSA VIII Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Quartet Capital Corporation, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)

 

SCP GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Shamrock GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

SPO GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon
Ventures (Guernsey) Limited, and Shamrock GP Limited)

 

TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

Titan NJ GP Holdings, Inc., a Delaware corporation

 

Titan NJ LP Holdings, LLC, a Delaware limited liability company

 

TMF Corp., a Delaware corporation

 

Topspin Acquisition, LLC, a Delaware limited liability company

 

Trident NYC Acquisition, LLC, a Delaware limited liability company

 

Welch & Forbes, Inc., a Massachusetts corporation

 

ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT AND INDIRECT)

 

Advantage Outsourcing Solutions, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG PA Holdings Partnership, and Rorer
Asset Management, LLC)

 

Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp. and Arrow Acquisition LLC)

 

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, and Arrow
Bidco Limited)

 

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow Bidco
Limited, Artemis Asset Management Limited, Artemis Strategic Asset Management
Limited, and Artemis Investment Management LLP)

 

Artemis Investment Management LLP, a United Kingdom limited liability
partnership, (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow
Bidco Limited, Artemis Asset Management Limited, and Artemis Strategic Asset
Management Limited)

 

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC,
Arrow Bidco Limited, and Artemis Asset Management Limited)

 

Aston Asset Management, LP, a Delaware limited partnership (through Manor LLC)

 

--------------------------------------------------------------------------------


 

Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)

 

Essex Investment Management Company, LLC, a Delaware limited liability company

 

First Quadrant, L.P., a Delaware limited partnership (through First Quadrant
Holdings, LLC and First Quadrant Corp.)

 

Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Friess Associates of Delaware, LLC, a Delaware limited liability company
(through FA (DE) Acquisition Company, LLC)

 

Friess Associates, LLC, a Delaware limited liability company (through FA (WY)
Acquisition Company, Inc.)

 

Frontier Capital Management Company, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

Gannett Welsh & Kotler, LLC (formerly known as Boston Interests, LLC), a
Delaware limited liability company (through AMG Boston Holdings, LLC)

 

Genesis Asset Managers, LLP (formerly known as Genesis Fund Managers, LLP), a
Delaware limited liability partnership (through AMG New York Holdings Corp. and
AMG Genesis, LLC)

 

Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)

 

J.M. Hartwell Limited Partnership, a Delaware limited partnership (through HWL
Holdings Corp. and AMG New York Holdings Corp.)

 

M.J. Whitman LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings Delaware
LLC)

 

Managers Distributors, Inc., a Delaware corporation (through TMF Corp. and
Managers Investment Group LLC)

 

Managers Investment Group LLC, a Delaware limited liability company (through TMF
Corp.)

 

New GAML Holdco, Ltd., a Cayman Islands exempted company (through AMG New York
Holdings Corp., AMG Genesis, LLC, and Genesis Asset Managers, LLP)

 

New Millennium Venture Partners Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Pantheon Capital Partners GP LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp. and Pantheon Capital (Asia) Limited, and
through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures Limited)

 

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC)

 

PEURO IV GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF III GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Private Debt LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, Third Avenue Holdings Delaware LLC,
and M.J. Whitman LLC)

 

PUSA VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VII GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VIII GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PVP II GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Rorer Asset Management, LLC, a Delaware limited liability company (through AMG
Northeast Holdings, Inc. and AMG PA Holdings Partnership)

 

Systematic Financial Management, L.P., a Delaware limited partnership (through
Titan NJ LP Holdings, LLC)

 

--------------------------------------------------------------------------------


 

The Renaissance Group LLC, a Delaware limited liability company (through AMG
Renaissance Holdings LLC)

 

Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)

 

Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)

 

TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)

 

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NYC Acquisition, LLC,
Trilogy Global Advisors, LP, and Trilogy Global Advisors UK Holdings Limited)

 

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NYC Acquisition, LLC and Trilogy Global
Advisors, LP)

 

Trilogy Global Advisors, LP, a Delaware limited partnership (through Trident NYC
Acquisition, LLC)

 

Tweedy, Browne Company LLC, a Delaware limited liability company (through
AMG/TBC Holdings, Inc.)

 

Welch & Forbes LLC, a Delaware limited liability company (through Welch &
Forbes, Inc. and AMG WF Holdings LLC)

 

ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT AND INDIRECT)

 

AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)

 

AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

Beutel, Goodman & Company Ltd., a limited company incorporated in Canada
(through AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada
Corp., First Asset Resources Inc., and First Asset Capital Management
(III) Inc.)

 

BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)

 

--------------------------------------------------------------------------------


 

BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)

 

Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Fortigent Holdings Company, Inc., a Maryland corporation (through AMG FL
Holdings, LLC)

 

Genesis Investment Management, LLP, a U.K. limited liability partnership
(through AMG New York Holdings Corp., AMG Genesis, LLC, and Genesis Asset
Managers, LLP)

 

Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)

 

Louisbourg Investments Inc., a New Brunswick corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and
Montrusco Bolton Investments Inc.)

 

Lydian Private Bank, a federal savings association (through AMG FL Holdings,
LLC)

 

Montrusco Bolton Focus Global Fund Inc., a Cayman Islands corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and Montrusco Bolton Investments Inc.)

 

Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Tweedy, Browne Incentive LLC, a Delaware limited liability company

 

VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)

 

Value Partners Group Limited, a Cayman Islands exempted company (through AKH
Holdings LLC)

 

ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)

 

ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

--------------------------------------------------------------------------------


 

ValueAct Holdings GP, LLC (formerly known as Catalyst GP, LLC), a Delaware
limited liability company (through Catalyst Acquisition II, Inc.)

 

ValueAct Holdings, L.P. (formerly known as Catalyst Holdings, L.P.), a Delaware
limited partnership (through Catalyst Acquisition II, Inc. and ValueAct Holdings
GP, LLC)

 

ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

Wilshire Financial Services Inc., an Alberta corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and First
Asset Resources Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Subsidiaries

 

1588153 Ontario Limited

 

4444582 Canada Inc.

 

9106-6001 Quebec Inc.

 

AA Portfolio Management Limited

 

Advantage Outsourcing Solutions, LLC

 

Affiliated Managers Group (Hong Kong) Limited

 

Affiliated Managers Group Limited

 

Affiliated Managers Group Pty Ltd

 

AKH Holdings LLC

 

AMG Boston Holdings, LLC

 

AMG Canada Corp.

 

AMG Canada Holdings LLC

 

AMG FL Holdings, LLC

 

AMG Genesis, LLC

 

AMG Global, Inc.

 

AMG London Holdings Corp.

 

AMG New York Holdings Corp.

 

AMG Northeast Holdings, Inc.

 

AMG Northeast Investment Corp.

 

AMG PA Holdings Partnership (formerly known as E.C. Rorer Partnership)

 

AMG Plymouth UK Holdings (1) Limited

 

AMG Properties LLC

 

--------------------------------------------------------------------------------


 

AMG Renaissance Holdings LLC

 

AMG Wealth Partners, LP

 

AMG WF Holdings LLC

 

AMG WM GP Holdings, LLC

 

AMG WM LP Holdings, LLC

 

AMG/FAMI Investment Corp.

 

AMG/Midwest Holdings, Inc.

 

AMG/Midwest Holdings, LLC

 

AMG/North America Holding Corp.

 

AMG/TBC Holdings, Inc.

 

Arrow Acquisition LLC

 

Arrow Bidco Limited

 

Artemis Asset Management Limited

 

Artemis Fund Managers Limited

 

Artemis Investment Management LLP

 

Artemis Strategic Asset Management Limited

 

Aston Asset Management, LP

 

BMCM Acquisition, LLC

 

Bowman Partners GP Co.

 

Catalyst Acquisition II, Inc.

 

Channel Ventures GP Limited

 

Chicago Acquisition, LLC

 

Chicago Equity Partners, LLC

 

Cinegate Financial Services Inc.

 

Cinegate Production Management Services 2001 Inc.

 

--------------------------------------------------------------------------------


 

El-Train Acquisition LLC

 

Essex Investment Management Company, LLC

 

FA (DE) Acquisition Company, LLC

 

FA (WY) Acquisition Company, Inc.

 

FCMC Holdings LLC

 

FIAMI Production Management Services 2001 Inc.

 

First Asset Capital Management (III) Inc.

 

First Asset Resources Inc.

 

First Quadrant Corp.

 

First Quadrant Holdings, LLC

 

First Quadrant, L.P.

 

Foyston, Gordon & Payne Inc.

 

Friess Associates of Delaware, LLC

 

Friess Associates, LLC

 

Frontier Capital Management Company, LLC

 

Frontier Capital Management Incentive, LLC

 

Gannett Welsh & Kotler, LLC (formerly known as Boston Interests, LLC)

 

GE Asia GP LLC

 

Genesis Asset Managers, LLP (formerly known as Genesis Fund Managers, LLP)

 

Harding Loevner LP

 

HWL Holdings Corp. (formerly known as SKYLP Holdings, Inc.)

 

J.M. Hartwell Limited Partnership

 

Klee Asia I GP LLC

 

Klee Europe I GP LLC

 

Klee Europe II GP LLC

 

--------------------------------------------------------------------------------


 

Klee USA I GP LLC

 

Klee USA II GP LLC

 

LTEIP GP Holdings, LLC

 

LTEIP LP Holdings, LLC

 

M.J. Whitman LLC

 

Managers Distributors, Inc.

 

Managers Investment Group LLC

 

Manor LLC

 

Monteverdi GP Limited

 

New GAML Holdco, Ltd.

 

New Millennium Venture Partners Inc.

 

Odin GP LLC

 

PAIF GP Limited

 

Pantheon (US) LLC

 

Pantheon Birkin GP LLC

 

Pantheon BVK GP LLC

 

Pantheon Capital (Asia) Limited

 

Pantheon Capital Partners GP LLC

 

Pantheon Global Co-investment Opportunities GP Ltd

 

Pantheon GP Limited

 

Pantheon Holdings Limited

 

Pantheon KSA GP LLC

 

Pantheon Lille GP Limited

 

Pantheon OPERS GP LLC

 

Pantheon Partners Participation GP LLC

 

--------------------------------------------------------------------------------


 

Pantheon PSI GP LLC

 

Pantheon Ventures (Guernsey) Limited

 

Pantheon Ventures (HK) LLP

 

Pantheon Ventures (Scotland) GP Limited

 

Pantheon Ventures (UK) LLP

 

Pantheon Ventures (US) Holdings LLP

 

Pantheon Ventures (US) LP

 

Pantheon Ventures Inc.

 

Pantheon Ventures Limited

 

Papillon GP LLC

 

PASIA V GP Limited

 

PASIA VI GP LLC

 

PEAF VI GP LLC

 

PEURO IV GP LLC

 

PEURO V GP Limited

 

PEURO VI GP Limited

 

PEURO VII GP Limited

 

PGIF GP Limited

 

PGIF GP LLC

 

PGSF II GP LLC

 

PGSF III GP Limited

 

PGSF III GP LLC

 

PGSF IV Feeder GP Limited

 

PGSF IV GP LLC

 

PGSH GP LLC

 

--------------------------------------------------------------------------------


 

Prides Crossing Holdings LLC

 

Private Debt LLC

 

PUSA VI GP LLC

 

PUSA VII GP LLC

 

PUSA VIII Feeder GP Limited

 

PUSA VIII GP LLC

 

PUSA IX Feeder GP Limited

 

PUSA IX GP LLC

 

PVP II GP LLC

 

Quartet Capital Corporation

 

Red Mile Syndication Inc.

 

Rorer Asset Management, LLC

 

SCP GP LLC

 

Shamrock GP Limited

 

SPO GP LLC

 

Systematic Financial Management, L.P.

 

The Renaissance Group LLC

 

Third Avenue Holdings Delaware LLC

 

Third Avenue Management LLC

 

TimesSquare Capital Management, LLC

 

TimesSquare Manager Member, LLC

 

Titan NJ GP Holdings, Inc.

 

Titan NJ LP Holdings, LLC

 

TMF Corp.

 

Topspin Acquisition, LLC

 

--------------------------------------------------------------------------------


 

Trident NYC Acquisition, LLC

 

Trilogy Global Advisors International LLP

 

Trilogy Global Advisors UK Holdings Limited

 

Trilogy Global Advisors, LP

 

Tweedy, Browne Company LLC

 

Welch & Forbes LLC

 

Welch & Forbes, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 7.7

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

ADDRESSES

 

BORROWER:

 

Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, Massachusetts 01965
Attention:  Chief Financial Officer
Telephone:  (617) 747-3300
Fax:  (617) 747-3380
Website Address:  www.amg.com

 

with a copy to:

 

Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, Massachusetts 01965
Attention:  General Counsel
Telephone:  (617) 747-3300
Fax:  (617) 747-3380
Website Address:  www.amg.com

 


ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention:  Robert Garvey
Telephone:  980-387-9468
Telecopier:  617-310-3288



Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
101 S. Tryon Street

 

--------------------------------------------------------------------------------


 

Mail Code:  NC1-002-15-36
Charlotte, NC 28255

Attention:  Cindy Jordan

Telephone:  980-386-2359

Telecopier:  704-409-0883

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A TO
CREDIT AGREEMENT

 

FORM OF NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
                   (the “Lender”), at the Administrative Agent’s Office in
lawful money of the United States of America and in immediately available funds,
on the Termination Date the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement referred to
below.  The Borrower further agrees to pay interest in like money at such office
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in the Credit Agreement.

 

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type and amount of each Loan made by it pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to the other Type and, in the case of a Eurodollar Loan, the length of each
Interest Period with respect thereto.  Each such recordation shall constitute
prima facie evidence of the accuracy of the information recorded.  The failure
to make any such recordation shall not affect the obligations of the Borrower in
respect of any such Loan.

 

This Note (a) is one of the Notes referred to in the Term Credit Agreement dated
as of November 3, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lender, various other financial
institutions, and Bank of America, N.A., as Administrative Agent, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.

 

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Schedule A
to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted
to
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Schedule B
to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount
Converted to
Eurodollar
Loans

 

Interest Period
and Eurodollar
Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar
Loans Repaid

 

Amount of
Eurodollar
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF BORROWER CERTIFICATE

 

AFFILIATED MANAGERS GROUP, INC.

 

November 3, 2011

 

Pursuant to subsection 5.1(d) of the Term Credit Agreement dated as of
November 3, 2011 (the “Agreement”; capitalized terms defined therein being used
herein as therein defined) among Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), various financial institutions and, Bank of
America, N.A., as Administrative Agent, the undersigned Responsible Officer of
the Borrower hereby certifies as follows:

 

1.             The representations and warranties of the Borrower set forth in
the Agreement and each of the other Loan Documents to which the Borrower is a
party or which are contained in any certificate or financial statement furnished
by or on behalf of the Borrower pursuant to or in connection with any Loan
Document are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except for
representations and warranties stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.

 

2.             Exhibit A hereto sets forth all consents or authorizations of,
filings with, notices to or other acts by or in respect of any Governmental
Authority or any other Person required in connection with the execution,
delivery, performance, validity or enforceability of the Agreement and the other
Loan Documents and such consents, authorizations and filings are in full force
and effect on the date hereof.

 

3.             No Default has occurred and is continuing as of the date hereof
or would result from the making of the Loans on the date hereof.

 

4.             Since December 31, 2010, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.

 

5.             There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has any other event occurred
materially adversely affecting or to my knowledge threatening the continued
corporate existence of the Borrower after the date hereof.

 

6.             The Debt Rating of the Borrower on the date hereof is “BBB-” by
S&P.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto set his or her name as of the
date first set forth above.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

CREDIT AGREEMENT

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

Please see attached.

 

--------------------------------------------------------------------------------


 

, 20

 

To the Lenders and the Administrative Agent

party to the Credit Agreement

referred to below

c/o Bank of America, N.A., as Administrative Agent

Agency Management

101 S. Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255

 

Ladies and Gentlemen:

 

This opinion is being furnished to you pursuant to the Term Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), among Affiliated Managers
Group, Inc., a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent, and the several banks and other financial institutions
from time to time parties thereto as Lenders.  Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

 

We have acted as counsel to the Borrower in connection with the Credit Agreement
and the Notes being delivered today under the Credit Agreement. The Credit
Agreement and the Notes are referred to herein collectively as the “Credit
Documents”.

 

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation, we have relied, without independent verification, upon
certificates of officers of the Borrower, public officials and other appropriate
Persons, and on the covenants as to the application of proceeds contained in the
Credit Documents.

 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the General Corporation Law of the State of Delaware and the
federal laws of the United States of America (collectively, the “Covered Laws”).

 

Based upon and subject to the foregoing and subject to the additional
qualifications set forth below, we are of the opinion that:

 

1.               The Borrower (a) is a corporation validly existing and in good
standing under the laws of the State of Delaware and (b) has the corporate power
to execute and deliver each of the Credit Documents to which it is a party and
to perform its obligations thereunder.

 

--------------------------------------------------------------------------------


 

2.               The Borrower has duly authorized, executed and delivered each
of the Credit Documents.

 

3.               Subject to the qualifications set forth in the unnumbered
paragraphs at the end hereof, each of the Credit Documents constitutes the
legal, valid and binding obligation of the Borrower and is enforceable against
the Borrower in accordance with its terms.

 

4.               The execution and delivery by the Borrower of the Credit
Documents, and the performance by the Borrower of its obligations thereunder,
(a) will not violate any Covered Laws, (b) will not result in a breach or
violation of, or constitute a default (or an event that with notice or the lapse
of time, or both, would constitute a default), or require the repurchase of
securities under, any of the agreements, instruments, court orders, judgments
and decrees listed on Exhibit A hereto and (c) will not violate or require the
repurchase of securities under the governing documents of any of the Borrower.

 

5.               Under the Covered Laws, no consent, approval, license or
exemption by, or order or authorization of, or filing, recording or registration
with, any governmental authority is required to be obtained by the Borrower in
connection with the execution and delivery of the Credit Documents to which the
Borrower is party or the performance by the Borrower of its obligations
thereunder.

 

6.               We are not representing the Borrower in any pending litigation
in which it is a named defendant that challenges the validity or enforceability
of, or seeks to enjoin the performance of, the Credit Documents.

 

7.               The Borrower is not required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

 

8.               Neither the making of the Loans under the Credit Agreement, nor
the application of the proceeds thereof on the date hereof as provided in the
Credit Agreement, will violate Regulations T, U or X of the Board of Governors
of the Federal Reserve System.

 

Our opinion that the Credit Documents constitute the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, is subject to (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting the rights
and remedies of creditors and secured parties and (ii) general principles of
equity.

 

The opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section 548 of the federal Bankruptcy Code
or any comparable provision of state law.

 

The opinions expressed herein are subject to the qualification that the
enforceability of provisions in the Credit Documents providing for
indemnification or contribution may be limited by public policy considerations. 
In addition, we express no opinion as to (i) the extent to which broadly worded
waivers may be enforced, (ii) the enforceability of any provision of the Credit
Documents which purports to grant the right of setoff

 

--------------------------------------------------------------------------------


 

to an affiliate of a lender or a purchaser of a participation in the loans
outstanding thereunder, which permits the exercise of a right of setoff against
amounts not then due, which provides for interest on interest or automatic
compounding of interest, liquidated damages or prepayment premiums, or which is
determined to constitute a penalty or forfeiture or (iii) the extent to which
provisions providing for conclusive presumptions or determinations,
non-effectiveness of oral modifications, arbitration, waiver of venue, or waiver
of offset or defenses will be enforced.  In connection with the provisions of
the Credit Documents whereby the parties submit to the jurisdiction of the
courts of the United States of America located in the State of New York, we note
the limitations of 28 U.S.C. §§ 1331 and 1332 on subject matter jurisdiction of
the federal courts.

 

In addition, certain provisions contained in the Credit Documents, including the
grant of powers of attorney thereunder, may be unenforceable in whole or in
part, but the inclusion of such provisions in the Credit Documents does not
affect the validity of any of the other provisions thereof, and the remaining
provisions of the Credit Documents are sufficient for the practical realization
of the benefits intended to be provided thereby.

 

This opinion is being furnished only to the Lenders and the Administrative Agent
and is solely for their benefit and the benefit of their assignees who become
Lenders under the Credit Documents.  This opinion may not be relied upon for any
other purpose or by any other Person without our prior written consent.

 

Very truly yours,

 

 

Ropes & Gray LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Loans identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

--------------------------------------------------------------------------------


 

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Approved Fund][Affiliate] of [identify Lender]]

 

3.                                       Borrower: Affiliated Managers
Group, Inc.

 

4.                                       Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement: Term Credit
Agreement, dated as of November 3, 2011 among Affiliated Managers Group, Inc.,
various financial institutions and Bank of America, N.A., as Administrative
Agent.

 

6.                                       Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Amount of Loans
Outstanding on
Effective Date

 

Amount of
Loans Assigned

 

Percentage
Assigned of
Loans(7)

 

CUSIP
 Number

 

 

 

$         

 

$         

 

         %

 

 

 

 

 

 

 

$         

 

$         

 

         %

 

 

 

 

 

 

 

$         

 

$         

 

         %

 

 

 

 

 

 

 

[7.          Trade Date:                       ](8)

 

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)           List each Assignor, as appropriate.

(6)           List each Assignee, as appropriate.

(7)           Set forth, to at least 9 decimals, as a percentage of the Loans of
all Lenders thereunder.

(8)           To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](9) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

 Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](10)

 

 

 

AFFILIATED MANAGER GROUP, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(10)         To be added only if the consent of the Borrower and/or other
parties is required by the terms of the Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[LETTERHEAD OF INFORMATION RECIPIENT]

 

 

                             ,           

 

 

[Name and Address of
  Information Provider]

 

Dear Sirs:

 

In connection with our interest in entering into a transaction (“Transaction”)
to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6 of the Term Credit Agreement dated as of
November 3, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Affiliated Managers Group, Inc. (the “Company”),
various financial institutions and Bank of America, N.A., as Administrative
Agent, the Company is furnishing us with certain information which is either
non-public, confidential or proprietary in nature.  All information furnished
(irrespective of the form of communication) to us, our agents or our
representatives, including without limitation attorneys, accountants,
consultants and financial advisors (collectively, “representatives”), by the
Company or any of its representatives, and all analyses, compilations, data,
studies or other documents prepared by us or our representatives containing, or
based in whole or in part on, any such furnished information or reflecting our
review or assessment of the Company are hereinafter collectively referred to as
the “Information”.  In consideration of our being furnished with the
Information, we agree that:

 

1.             The Information will be kept confidential, will not, without the
prior written consent of the Company or except as required by law (including to
bank regulators and examiners) and then only with prior written notice as soon
as possible to the Company (provided that such written notice shall not be
required for ordinary course disclosures pursuant to requests by bank regulators
and examiners or to the extent prohibited by law or legal process), be disclosed
by us or our representatives, in any manner whatsoever, in whole or in part, and
will not be used by us or our representatives directly or indirectly for any
purpose other than evaluating a Transaction.  Moreover, we agree to transmit the
Information only to those representatives who need to know the Information for
the purpose of evaluating a Transaction, who are informed by us of the
confidential nature of the Information and who are provided with a copy of this
Confidentiality Agreement (this “Agreement”) and agree to be bound by the terms
of this Agreement.  We will be responsible for any breach of this Agreement by
our representatives.

 

2.             Without the Company’s prior written consent, we and our
representatives will not disclose to any other person the fact that the
Information has been made available, that

 

E-1

--------------------------------------------------------------------------------


 

discussions or negotiations are taking place concerning a possible transaction
involving us and the Company or any of the terms, conditions or other facts with
respect to any such possible transaction, including the status thereof, except
as required by law (including to bank regulators and examiners) and then only
with prior written notice as soon as possible to the Company (provided that such
written notice shall not be required for ordinary course disclosures pursuant to
requests by bank regulators and examiners or to the extent prohibited by law or
legal process).  The term “person” as used in this letter shall be interpreted
to include, without limitation, the media and any corporation, company, group,
partnership or individual.

 

3.             The Information and all copies thereof will be destroyed or
returned immediately, without retaining any copies thereof, (a) if we do not
within a reasonable time proceed with a Transaction or (b) at any earlier time
that the Company so requests; provided that we may retain copies of Information
as required by law (including bank regulations), pursuant to our customary
document retention policies or in back-up tapes or similar electronic form. 
Notwithstanding the return or destruction of the Information, we and our
representatives will continue to be bound by our obligations hereunder.

 

4.             This Agreement shall be inoperative as to such portions of the
Information which (a) are or become generally available to the public other than
as a result of a disclosure by us or our representatives; (b) become available
to us on a nonconfidential basis from a source other than the Company or one of
its representatives which has represented to us that it is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
any portion of the Information; or (c) were known to us on a nonconfidential
basis prior to its disclosure to us by the Company or one of its
representatives.

 

5.             We understand that the Company has endeavored to include in the
Information those materials which are believed to be reliable and relevant for
the purpose of our evaluation, but we acknowledge that the Company and its
representatives make no representation or warranty as to the accuracy or
completeness of the Information.  We agree that the Company and its
representatives shall have no liability to us or to any of our representatives
as a result of the use of the Information by us and our representatives, it
being understood that only those particular representations and warranties which
may be made by the Company in a definitive agreement, when, as and if it is
executed, and subject to such limitations and restrictions as may be specified
in such definitive agreement, shall have any legal effect.  We further agree
that unless and until a definitive agreement regarding a Transaction has been
executed, neither we nor the Company will be under any legal obligation of any
kind whatsoever with respect to any Transaction by virtue of this Agreement
except for the matters specifically agreed to herein.  We acknowledge and agree
that the Company reserves the right to exercise its consent rights under the
Credit Agreement (such consent not to be unreasonably withheld or delayed).

 

6.             In the event that we or anyone to whom we transmit the
Information pursuant to this Agreement are requested or become legally compelled
(by oral questions, interrogatories, request for information or documents,
subpoena, criminal or civil investigative demand or similar process) to disclose
any of the Information, we will (so long as not prohibited by law or legal
process) provide the Company with prompt written notice so that the Company may
seek (with our cooperation, if so requested by the Company) a protective order
or other

 

E-2

--------------------------------------------------------------------------------


 

appropriate remedy and/or waive compliance with the provisions of this
Agreement.  In the event that such protective order or other remedy is not
obtained, or the Company waives compliance with the provisions of this
Agreement, we will furnish only that portion of the Information which is legally
required and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Information.

 

7.             We acknowledge that we are aware, and we will advise our
representatives who receive Information, that the U.S. securities laws restrict
any person who has material, non-public information concerning the Company from
purchasing or selling securities of the Company (and options, warrants and
rights relating thereto).

 

8.             We agree that the Company shall be entitled to equitable relief,
including injunction and specific performance, in the event of any actual or
threatened breach of this Agreement.  Such remedies shall not be deemed to be
the exclusive remedies for a breach of this Agreement by us or our
representatives but shall be in addition to all other remedies available at law
or equity.

 

9.             It is further understood and agreed that no failure or delay by
the Company in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any right, power or privilege
hereunder.

 

10.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed within such State.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF INFORMATION RECIPIENT]

 

 

 

 

 

By:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

 

Subordination Provisions

 

(a)           General.  This [                  ], including all principal,
interest, fees, costs, enforcement expense (including legal fees and
disbursements), and any other reimbursement and indemnity obligations created or
evidenced by this [                    ], or any prior, concurrent or subsequent
notes, instruments, or agreements of indebtedness, liabilities or obligations of
any type or form whatsoever relating thereto in favor of [the Payee]
(“Subordinated Debt”) and any and all documents or instruments evidencing,
guaranteeing or securing directly or indirectly any of the foregoing, whether
now existing or hereafter created (“Subordinated Documents”), shall be and
hereby are subordinated and the payment thereof is deferred until the full and
final payment in cash of the Senior Debt, whether now or hereafter incurred or
owed by the Maker.  Notwithstanding the immediately preceding sentence, the
Maker shall be permitted to pay, and [the Payee] shall be permitted to receive,
any regularly scheduled payment of interest or principal on this
[              ], so long as at the time of such payment, such payment is
permitted and no default or event of default has occurred and is continuing, in
each case under the terms and provisions of any Senior Debt or would occur after
giving effect thereto.

 

(b)           Enforcement.  [The Payee] will not take or omit to take any action
or assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Section [      ].  Without limiting the
foregoing, [the Payee] will not assert, collect or enforce the Subordinated Debt
or any part thereof or take any action to foreclose or realize upon the
Subordinated Debt or any part thereof or enforce any of the Subordinated
Documents except (i) in each such case as necessary, so long as no default or
event of default has occurred and is then continuing under the terms and
provisions of any Senior Debt or would occur after giving effect thereto, to
collect any sums expressly permitted to be paid by the Maker pursuant to
Section [    ](a) above or (ii) to the extent (but only to such extent) that the
commencement of a legal action may be required to toll the running of any
applicable statute of limitations.  Until the Senior Debt has been finally paid
in full in cash, [the Payee] shall not have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of the Maker or any guarantor of or provider of collateral security for any
Senior Debt.  [The Payee] further waives any and all rights with respect to
marshalling.

 

(c)           Payments Held in Trust.  [The Payee] will hold in trust and
immediately pay over to the holders of Senior Debt, in the same form of payment
received, with appropriate endorsements, for application to the Senior Debt, any
cash (or cash equivalent) amount that the Maker pays to [the Payee] with respect
to the Subordinated Debt, or as collateral for the Senior Debt any other assets
of the Maker that [the Payee] may receive with respect to Subordinated Debt, in
each case except with respect to payments expressly permitted pursuant to
Section [    ](a) above.

 

F-1

--------------------------------------------------------------------------------


 

(d)           Defense to Enforcement.  If [the Payee], in contravention of the
terms of this [            ], shall commence, prosecute or participate in any
suit, action or proceeding against the Maker, then the Maker may interpose as a
defense or plea the agreements in this [          ], and any holder of Senior
Debt may intervene and interpose such defense or plea in its name or in the name
of the Maker.  If [the Payee], in contravention of the terms of this
[                ], shall attempt to collect any of the Subordinated Debt or
enforce any of the Subordinated Documents, then any holder of Senior Debt or the
Maker may, by virtue of this Agreement, restrain the enforcement thereof in the
name of any holder of Senior Debt or in the name of the Maker.  If [the Payee],
in contravention of the terms of this Agreement, obtains any cash or other
assets of the Maker as a result of any administrative, legal or equitable
actions, or otherwise, [the Payee] agrees forthwith to pay, deliver and assign
to the holders of Senior Debt, with appropriate endorsements, any such cash (or
cash equivalent) for application to the Senior Debt and any such other assets as
collateral for the Senior Debt.

 

(e)           Bankruptcy, Etc.

 

(i)            At any meeting of creditors of the Maker or in the event of any
case or proceeding, voluntary or involuntary, for the distribution, division or
application of all or part of the assets of the Maker or the proceeds thereof,
whether such case or proceeding be for the liquidation, dissolution or winding
up of the Maker or its business, a receivership, insolvency or bankruptcy case
or proceeding, an assignment for the benefit of creditors or a proceeding by or
against the Maker for relief under the federal Bankruptcy Code or any other
bankruptcy, reorganization or insolvency law or any other law relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangement,
composition or extension or marshalling of assets or otherwise, the holders of
Senior Debt are hereby irrevocably authorized at any such meeting or in any such
proceeding to receive or collect any cash or other assets of the Maker
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or hold such
other assets or securities as collateral for the Senior Debt, and to apply to
the Senior Debt any cash proceeds of any realization upon such other assets or
securities that the holders of Senior Debt elect to effect, until all of the
Senior Debt shall have been paid in full in cash.

 

(ii)           Notwithstanding the foregoing provisions of
Section[      ](e)(i) above, [the Payee] shall be entitled to receive and retain
any securities of the Maker or any other corporation or other entity provided
for by a plan of reorganization or readjustment provided that: (x) the payment
of such securities is subordinate, at least to the extent provided in this
[                    ] with respect to Subordinated Debt, to the payment of all
Senior Debt under any such plan of reorganization or readjustment, (y) the
rights of the holders of the Senior Debt are not, without the consent of such
holders, altered or impaired by such arrangement, reorganization or
readjustment, and (z) all other terms of such arrangement, reorganization or
readjustment are acceptable to the holders of Senior Debt.

 

(iii)          [[The Payee] undertakes and agrees for the benefit of each holder
of Senior Debt to execute, verify, deliver and file any proof of claim, consent,
assignment or other instrument which any holder of Senior Debt may at any time
require in order to prove and realize upon any right or claim pertaining to the
Subordinated Debt and to effectuate the full benefit of

 

F-2

--------------------------------------------------------------------------------


 

the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably appointed the agent and attorney-in-fact of [the Payee] to
execute, verify, deliver and file any such proof of claim, consent, assignment
or other instrument.](11)

 

(iv)          At any such meeting of creditors or in the event of any such case
or proceeding, [the Payee] shall not vote with respect to any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension, or
take any other action in any way so as to contest (i) the validity of any Senior
Debt or any collateral therefor or guaranties thereof, (ii) the relative rights
and duties of any holders of any Senior Debt established in any instruments or
agreements creating or evidencing any of the Senior Debt with respect to any of
such collateral or guaranties or (iii) [the Payee]’s obligations and agreements
set forth in this Agreement.

 

(f)            Freedom of Dealing.  [The Payee] agrees that the Maker may, from
time to time and at any time, incur additional Senior Debt as it deems
necessary, appropriate or desirable in its sole discretion.  [The Payee] agrees,
with respect to any and all Senior Debt and any and all collateral therefor or
guaranties thereof, that the Maker and the holders of Senior Debt may agree to
increase the amount of any Senior Debt or otherwise modify the terms of any
Senior Debt, and the holders of Senior Debt may grant extensions of the time of
payment or performance to and make compromises, including releases of collateral
or guaranties, and settlements with the Maker and all other persons, in each
case without the consent of [the Payee] and without affecting the agreements of
[the Payee] contained in this  [              ]; provided, however, that nothing
contained in this Section [      ](f) shall constitute a waiver of the right of
the Maker itself to agree to or consent to a settlement or compromise of a claim
which any holder of Senior Debt may have against the Maker.

 

(g)           Sale of Subordinated Debt.  [The Payee] will not, at any time
while this Agreement is in effect, sell, transfer, pledge, assign, hypothecate
or otherwise dispose of any Subordinated Debt to any person other than a person
who agrees in a writing, satisfactory in form and substance to the Maker and the
holders of a majority of the then outstanding principal amount of Senior Debt,
to be bound by all of the obligations of [the Payee] hereunder.  In the case of
any such disposition by [the Payee], [the Payee] will use its best efforts to
notify each holder of Senior Debt at least 10 days prior to the date of any of
such intended disposition.

 

(h)           Continuation of Subordination.  To the extent that the Maker or
any guarantor of or provider of collateral for the Senior Debt makes any payment
on the Senior Debt that is subsequently invalidated, declared to be fraudulent
or preferential or set aside or is required to be repaid to a trustee, receiver
or any other party under any bankruptcy, insolvency or reorganization act, state
or federal law, common law or equitable cause (such payment being hereinafter
referred to as a “Voided Payment”), then to the extent of such Voided Payment,
that portion of the Senior Debt that had been previously satisfied by such
Voided Payment shall be revived and continue in full force and effect (and
continue to have the benefit of the subordination provisions hereof) as if

 

--------------------------------------------------------------------------------

(11)  This clause (iii) shall only be required for Subordinated Payment Notes
issued on or after the Closing Date.

 

F-3

--------------------------------------------------------------------------------


 

such Voided Payment had never been made.  To the extent that [the Payee] has
received any payments with respect to Subordinated Debt subsequent to the date
of the initial receipt of such Voided Payment by a holder of Senior Debt and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, [the Payee] shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the recipient of the Voided Payment, and [the Payee] hereby
agrees to pay to the recipient of the Voided Payment, upon demand, the full
amount so received by [the Payee] during such period of time to the extent
necessary fully to restore to the recipient of the Voided Payment the amount of
such Voided Payment.

 

(i)            Continuing Agreement.  The provisions of this Section [    ]
constitute a continuing agreement and shall be binding upon the Maker and [the
Payee] and their successors and assigns, and inure to the benefit of and be
enforceable by each holder of Senior Debt and their successors, transferees and
assigns.

 

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

 

“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [                  ]s, (ii) all guaranties by the Maker,  which are not
by their terms subordinate and junior to or on a parity with the
[              ]s, of indebtedness of any subsidiary if such indebtedness would
have been Senior Debt pursuant to the provisions of clause (i) of this sentence
had it been indebtedness of the Maker, (iii) all obligations of the Maker in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of the Maker, and (iv) all
obligations of the Maker in connection with an interest rate swap, cap or collar
agreement or similar arrangement between the Maker and one or more financial
institutions providing for the transfer or mitigation of interest risks either
generally or under specific contingencies, in each case including all principal,
interest (including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing. 
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G TO
CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                , 20    

 

To:

Bank of America, N.A., as Administrative Agent,

 

and the Lenders under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of November 3, 2011 (as
amended or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms defined therein being used herein as therein defined) among
Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
various financial institutions and Bank of America, N.A., as Administrative
Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                      ] of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.1(a) of the Credit Agreement for the fiscal
year ended as of the Financial Statement Date specified above (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.1(b) of the Credit Agreement for the fiscal
quarter ended as of the Financial Statement Date specified above (the “Statement
Date”).  Such financial statements fairly present, in all material respects, the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the period covered by the attached financial
statements with a view to determining whether during such period the Borrower
performed and observed all its obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned no Default exists.]

 

G-1

--------------------------------------------------------------------------------


 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.             Schedule 2 sets forth a true and accurate calculation of each of
the financial covenants set forth on Section 7.1 of the Credit Agreement as of
the Statement Date.

 

4.             Schedule 3 describes any material change in accounting policies
or financial reporting practices by the Borrower or any Subsidiary.

 

5.             Schedule 4 sets forth a listing for each Investment Firm of its
aggregate assets under management as of the Statement Date.

 

6.             Schedule 5 sets forth a listing of all Acquisitions of new
Investment Firms consummated during the most recently ended fiscal quarter for
which more than $50,000,000 but less than $150,000,000 in aggregate
consideration (including any non-cash consideration) was paid, together with all
documents required pursuant to Section 6.2(e) of the Credit Agreement.

 

7.             Schedule 6 sets forth a listing of all Acquisitions of new
Investment Firms consummated during the most recently ended fiscal quarter for
which less than $50,000,000 in aggregate consideration (including any non-cash
consideration) was paid.

 

8.             Schedule 7 sets forth a listing of all Acquisitions of additional
Capital Stock of any existing Investment Firm consummated during the most
recently ended fiscal quarter.

 

9.             Schedule 8  sets forth a calculation of Indebtedness and Liens
permitted pursuant to Section 7.2 and Section 7.3(i) of the Credit Agreement.

 

10.           Schedule 9 sets forth a calculation of all asset sales made after
the Closing Date pursuant to Section 7.5(d) of the Credit Agreement.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H TO
CREDIT AGREEMENT

 

FORM OF BORROWING NOTICE

 

Date:                , 20    

 

To:

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of November 3, 2011 (as
amended or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms defined therein being used herein as therein defined) among
Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
various financial institutions and Bank of America, N.A., as Administrative
Agent.

 

The Borrower hereby requests a borrowing of Loans:

 

1.                                       Comprised of [Eurodollar][ABR] Loans.

 

2.                                       In the amount of
$                      .

 

3.                                       On [specify Borrowing Date].

 

4.                                       For Eurodollar Loans: with an Interest
Period of            [months][weeks].

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) shall be satisfied on and as of the Borrowing Date.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO
CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:                , 20    

 

To:

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of November 3, 2011 (as
amended or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms defined therein being used herein as therein defined) among
Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
various financial institutions and Bank of America, N.A., as Administrative
Agent.

 

[FOR CONVERSIONS]

 

The Borrower hereby requests a conversion of Loans comprised of
[Eurodollar][ABR] Loans:

 

1.                                       On [specify conversion date].

 

2.                                       Such Loans are to be converted into
[ABR][Eurodollar] Loans.

 

3.                                       The aggregate amount of Loans to be
converted is $                .

 

[4.                                   The Interest Period for such Eurodollar
Loans shall be            [months][weeks].](12)

 

[FOR CONTINUATIONS]

 

The Borrower hereby requests a continuation of Loans comprised of Eurodollar
Loans:

 

1.                                       On [specify continuation date].

 

2.                                       The Interest Period for such continued
Eurodollar Loans shall be            [months][weeks].

 

The Borrower hereby certifies that no Event of Default exists.(13)

 

--------------------------------------------------------------------------------

(12)  For conversion into Eurodollar Loans only.

(13)  This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J TO
CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

[Date]

 

Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
Attention:                 

 

Ladies/Gentlemen:

 

Please refer to the Term Credit Agreement dated as of November 3, 2011 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, various financial institutions and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

 

In connection with the increase in the Facility from $                     to
$                     pursuant to Section 2.3 of the Credit Agreement, the
undersigned confirms that it has agreed to become a Lender under the Credit
Agreement with an Incremental Commitment of $                     effective on
                         , 20     (the “Increase Effective Date”).

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

The following administrative details apply to the undersigned:

 

(A)                              Notice Address:

 

J-1

--------------------------------------------------------------------------------


 

 

Legal name:

 

 

 

Address:

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone: (      )

 

 

 

Facsimile: (      )

 

 

 

 

 

 

(B)

Payment Instructions:

 

 

 

 

 

 

 

Account No.:

 

 

 

At:

 

 

 

 

 

 

 

Reference:

 

 

 

Attention:

 

 

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.  THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

 

                                     , 20      

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged and consented to as of

 

                                     , 20      

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

By:

 

 

Name:

 

Title:

 

 

J-3

--------------------------------------------------------------------------------